 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

Confidential portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission under a confidential treatment
request.  The redacted terms have been marked in this exhibit at the appropriate
place with “XXX”.

 

MASTER PURCHASE AGREEMENT FOR GOODS AND SERVICES

 

THIS MASTER PURCHASE AGREEMENT FOR GOODS AND SERVICES (“Agreement”) is made
between Halliburton Energy Services, Inc., a Delaware corporation with a
principal place of business at 3000 N. Sam Houston Pkwy E Houston, TX 77302, USA
(“Halliburton”) and CARBO CERAMICS INC, a Delaware corporation, with a principal
place of business at 575 North Dairy Ashford, Suite 300, Houston, Texas 77079
(“Seller”). The term “Party” shall mean either Seller or Halliburton and the
term “Parties” shall mean both Seller and Halliburton.

 

For and in consideration of the payment of money and delivery of Goods or
Services and other good and valuable consideration in hand paid, the receipt and
sufficiency of which are hereby mutually acknowledged by the Parties,

The PARTIES hereby agree as follows:

 

Article ISCOPE OF AGREEMENT

 

1.1

Initial Term of Agreement.  This Agreement is effective on the date of the last
signature by the authorized representative(s) of the Parties (“Effective Date”)
and shall continue in effect for four (4) years thereafter (“Initial Term”),
unless earlier terminated in accordance with the provisions of this Agreement. 
The term of each Purchase Order issued under this Agreement is stated therein. 
The Parties hereby agree that after the Initial Term, this Agreement may be
renewed for up to one additional four (4) year term (a “Renewal Term”) upon
written renewal notice from Halliburton to Seller at any time prior to or on the
expiration of the Initial Term in Halliburton’s sole and absolute discretion.
The Initial Term and any Renewal Term shall be referred to herein as the “Term.”

 

1.2

No Minimum Purchase Requirement.  HALLIBURTON IS NOT BOUND TO PURCHASE ANY GOODS
OR SERVICES UNDER THIS AGREEMENT. THIS AGREEMENT DOES NOT OBLIGATE HALLIBURTON
TO ANY MINIMUM OR EXCLUSIVE PURCHASE REQUIREMENT.

 

1.3

Geographical Scope of Agreement.  The provisions of this Agreement apply to the
United States of America (“USA”) and countries outside the United States as may
be identified in any Affiliate Addendum. Country specific provisions, which
control over the terms and conditions of this Agreement, shall be contained
within any Affiliate Addendum executed in connection herewith.  Except as may
otherwise be expressly provided for herein, in the event of any inconsistency
between the terms of this Agreement and any other communication between the
parties, the terms and conditions of this Agreement shall control and prevail.

 

1.4

Services at Halliburton Facilities. To the extent that Services under this
Agreement are to be provided at Halliburton locations or Halliburton customer
locations, the Parties shall execute, and attach as an Exhibit hereto, an
applicable Halliburton Policies Exhibit.

 

1.5

Well Site Services.  To the extent that Services are to be provided at a well
site, the Parties shall execute, and attach as an Exhibit hereto, Halliburton’s
standard WELLSITE SERVICES RISK ALLOCATION terms and conditions. In the event of
any conflict, the Parties agree that the terms and conditions of the WELLSITE
SERVICES RISK ALLOCATION Exhibit shall control.

 

Article IIDEFINITIONS

 

For purposes of this Agreement, the following terms have the meanings specified
or referred to below:

Page 1 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

 

2.1

Affiliate.  The term “Affiliate” shall mean any company, corporation or other
entity controlled by, in control of or under common control with one of the
Parties to the Agreement. For purposes of this definition, “control” means the
ownership, legally or beneficially, directly or indirectly, of more than fifty
percent (50%) of the voting shares or fifty percent (50%) of the assets of any
company or corporation.

 

2.2

Applicable Law.  The term “Applicable Law” shall mean, without limitation, any
law, statute, rule, regulation, order, or ordinance of the United States, or any
state, municipality or political subdivision thereof, where any Goods or
Services are provided hereunder as well as the law of any legal jurisdiction,
including but not limited to any sovereign country, any state, province or other
political subdivision or court thereof, any governmental agency, or authority of
any country, including, without limitation, laws and regulations pertaining to
import, export, re-export, anti-corruption labor, wages, hours, equal
opportunity and other conditions of employment, the environment, and safety,
where: (a) any Work is performed or Services are provided; or (b) either of the
Parties or any Affiliate of a Party who executes an Affiliate Addendum under
this Agreement is located. In the event of any conflict, the laws of the United
States shall control.

 

2.3

Background Intellectual Property.  The term “Background Intellectual
Property” shall mean all Intellectual Property owned by or licensed to a Party
prior to the performance of services under this Agreement. Each Party shall
retain all ownership and/or interest in its Background Intellectual Property.

 

2.4

Breach.  The term “Breach” shall mean: (a) any failure to perform or comply
with, any covenant, obligation, warranty, or other provision of this Agreement;
or (b) a written declaration or objective manifestation of intent or inability
by a Party to fail to perform or comply with any such warranty, covenant,
obligation or other provision of this Agreement.

 

2.5

CBI Protection Law. The term “CBI Protection Law” shall mean any Applicable Law
that provides protection from public disclosure of information deemed by the
owner or possessor to be confidential business information, trade secret and/or
otherwise proprietary and not generally known to the public.

 

2.6

Conflict Minerals and DRC Conflict Free.  The terms “Conflict Minerals” and “DRC
Conflict Free” have the meanings ascribed to such terms in the rules and
regulations of the U.S. Securities and Exchange Commission promulgated under
Section 13(p) of the Securities Exchange Act of 1934, as amended.

 

2.7

Consequential Damages.  The term “Consequential Damages” shall mean any damages
arising from, or calculated by, the loss of business opportunity, loss of
profit, loss of production, loss of data, loss of use of hardware, economic loss
of use of software, indirect, special, or incidental damage.

 

 

2.7.1

The Parties agree that logistical expenses associated with the replacement of
Seller’s Goods in connection with any contract remedy or termination do not
constitute Consequential Damages and are specifically excluded from the
foregoing definition of Consequential Damages.

 

 

2.7.2

Damages awarded to a third party based on a claim of infringement
misappropriation or misuse under the terms of the Confidentiality, Patents,
Copyrights, Trademarks and Trade Secrets, Non-Infringement, Warranty, or
Indemnity provisions of the Agreement shall not be deemed to be Consequential
Damages and are specifically excluded from the foregoing definition of
Consequential Damages.

 

2.8

Denied Sales.  The term “Denied Sales” shall mean Purchase Orders or written
requests (including email) by Halliburton for Goods listed on Seller’s
then-current Pricing Schedule (which Purchase Orders or written requests are
issued in good faith on reasonable terms not less favorable to the Seller than
those set forth in this

Page 2 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

Agreement) that are rejected by Seller or not fulfilled by Seller in breach of
its contractual obligations, and in substitution for such Goods, as a result of
such rejection or breach by Seller, Halliburton subsequently purchases similar
products from third party for the same project.

 

2.9

Documentation.  The term “Documentation” shall refer to both electronic and
written materials supporting the terms of a specific transaction.

 

2.10

EDI.  The term “EDI” shall mean “Electronic Data Interchange” and shall refer to
any interchange of data through the Halliburton Supplier Network or by other
digital or electronic means which is intended to effectuate binding purchase and
sale transactions and to facilitate the processing of any purchase order, work
order, service order, invoice or payment in a manner authorized by Halliburton
that is otherwise consistent with the terms and conditions of this Agreement.

 

2.11

Health, Safety and Environment.  The term “Health, Safety and Environment” or
“HSE” shall refer to any matter arising from or under any Applicable Law
relating to health, safety, or the environment, including but not limited to
those Applicable Laws concerning pollution, protection of the environment, the
use, storage, handling, treatment, management, discharge or disposal of
hazardous or toxic materials, substances or wastes, the environmental content of
goods or products, the regulation of chemical substances or products, industrial
hygiene, or worker or occupational safety or health.

 

2.12

HSE Information.  The term “HSE Information” shall refer to information about
the content, ingredients, characteristics (including but not limited to hazard
and ecotoxicity characteristics), performance, or use of Seller’s Goods or
Services that is required by Halliburton in order to enable Halliburton to
comply with any Applicable Laws relating to health, safety, or the environment,
or that otherwise is requested by Halliburton pursuant to this Agreement in
connection with Halliburton’s compliance with any such Applicable Laws.

 

2.13

Goods.  The terms “Good” or “Goods” shall refer to the goods furnished pursuant
to this Agreement, any Purchase Order transaction pursuant to this Agreement, or
as otherwise agreed by the Parties.

 

2.14

Halliburton Supplier Network.  The term “Halliburton Supplier Network” or “HSN”
shall refer to the internet enabled Purchase Order and Invoice processing site
maintained by Halliburton for any authorized user.

 

2.15

Halliburton Trademarks.  The term “Halliburton Trademarks” shall refer to the
mark “HALLIBURTON” and any other trademark, logo, or service mark in which
Halliburton or an Affiliate of Halliburton has any rights as either: (a)
identified by Halliburton or an Affiliate of Halliburton in public filings and
registrations in the United States and elsewhere throughout the world, whether
acquired by purchase, registration, and/or application; or (b) through use in
commerce in the United States or elsewhere throughout the world. 

 

2.16

Information.  The term “Information” shall include but is not limited to all
data, designs, drawings, specifications, and other information in any form
whatsoever, revealed or disclosed in any form or manner to Seller by
Halliburton, including but not limited to information relating to Halliburton’s
past, present, and future research, development, business activities,
proprietary products, materials, services, and other technical information which
Seller may utilize in providing Goods to Halliburton, whether the Information is
written, oral, electronic, visual, graphic, photographic, observational, or
otherwise. The term “Information” also includes all documents produced or
created by Seller which relate to the Goods provided by Seller to Halliburton.

 

2.17

Intellectual Property.  The term “Intellectual Property” shall mean all
confidential or proprietary information or rights, including inventions, ideas,
trade secrets, computer programs, formulae, industrial processes, business plans
and strategy, data, materials, know-how, patents, design patents, patent and
design applications,

Page 3 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

registered designs, copyrights, trademarks and all similar results of
intellectual effort, whether developed, owned by or licensed to a Party. 

 

2.18

Invoices.  The term “Invoices” whether referring to paper or electronic
invoices, will refer to authorized submissions of requests for payment that
contain the following information, to the extent applicable: Purchase Order
Number or FI Requisition Form Number, this Agreement Number, Item Number,
description of items, quantities, unit prices and extended totals. Invoices,
including electronic invoices, will contain a separate line item for transaction
taxes if applicable.

 

2.19

NWA. The term “NWA” shall refer to the map titled US NWA Map on Schedule A and
its associated regions, attached hereto.

 

2.20

Product and Services Warranty.  The term “Product and Services Warranty” shall
refer to Seller’s warranties associated with the provision of any Goods or
Services hereunder.

 

2.21

Purchase Order.  The term “Purchase Order” shall mean the document or digital
electronic data transaction setting forth Halliburton’s requirements as to the
Goods or Services. The Purchase Order will specify the type of Goods or
Services, provide details of quantity and quality, price, delivery time,
reference any applicable Services and Products Pricing Exhibit and include the
appropriate Agreement Number. A valid Purchase Order may be written or
electronic in form.

 

2.22

Services.  The term “Services” shall mean the services and associated
deliverables furnished under this Agreement, whether pursuant to a Purchase
Order under this Agreement, or as otherwise agreed to by the Parties.

 

2.23

Services and Products Pricing Exhibit.  A “Services and Products Pricing
Exhibit” may be attached from time to time to this Agreement and be incorporated
herein by reference. The Services and Products Pricing Exhibit, if attached,
will define the scope of work, reference applicable specifications, and set
forth the pricing and rates applicable to the goods or services to be provided.
The Services and Products Pricing Exhibit may also set forth specific terms and
conditions of purchase and sale applicable to individual services and products,
as well as a description of either the price to be charged for such Goods or
Services or the means by which such price may be determined through the Purchase
Order acceptance process. Any Services and Products Pricing Exhibit issued under
this Agreement will reference this Agreement by Agreement Number.

 

2.24

Work.  The term “Work” shall mean the Goods, Services and any other deliverables
described in and furnished under this Agreement.

 

Article IIIOBLIGATIONS OF THE PARTIES

 

3.1

Purpose of Agreement.  The Parties agree that Seller or its Affiliates may
provide Goods or Services to Halliburton and its Affiliates in accordance with
all of the requirements of this Agreement. Such purchases may be effectuated
through a Purchase Order issued by Halliburton.

 

3.2

Master Agreement.  All purchases of the Goods or Services described in any
Services and Products Pricing Exhibit or Purchase Order issued under this
Agreement by Halliburton and its Affiliates are governed by the terms and
conditions of this Agreement as of the Effective Date of this Agreement except
as otherwise agreed by the Parties in connection with any Purchase Order,
Affiliate Addendum or Exhibit to this Agreement. Halliburton and Seller object
to any and all additions, exceptions or changes to these terms, whether
contained in any printed form of Halliburton, Seller or elsewhere, unless
approved by both parties in writing. Any terms and conditions on Halliburton’s
or Seller’s internet site, attached to an invoice, contained in a proposal or

Page 4 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

report, and/or Purchase Order acknowledgments will be null and void and are of
no legal effect on the parties.

 

3.3

Agreement Supersedes other Agreements among Parties and Affiliates.  Except for
any ongoing obligations existing under a prior agreement (including but not
limited to indemnity, warranty, audit, confidentiality, outstanding deliveries
under purchase orders or payments under any purchase orders, and obligations not
extinguished by Exhibit A), this Agreement supersedes any and all prior
Agreements, Services and Products Pricing Exhibits and any Purchase Orders, any
and all prior or contemporaneous agreements, amendments, negotiations or
understandings with respect to any Goods or Services identified in any Services
and Products Pricing Exhibit or Purchase Order issued under this Agreement with
respect to the subject matter of this Agreement. Goods or Services referenced or
purchased under this Agreement shall be made available to Halliburton and its
Affiliates at the prices agreed to between the Parties.

 

3.4

Changes.  Subject to the agreement of both Parties, Halliburton may make changes
or additions to any specifications, instructions for work, method of shipment or
packing, or place of delivery in a Purchase Order, such changes must be
documented by a designated Halliburton Procurement representative. If any such
change causes an increase or decrease in the cost of or the time required for
supply of the Goods or Services, upon mutual written agreement of the Parties,
the Purchase Order will be modified accordingly. Any claim by Seller for an
adjustment must be asserted in writing by Seller to Halliburton within thirty
(30) days after Seller’s receipt of notification of the change. SUBSTITUTIONS OR
CHANGES IN QUANTITIES OR SPECIFICATIONS BY SELLER, INCLUDING BUT NOT LIMITED TO
CHANGES IN PART OR OTHER NUMBERS, MAY NOT BE MADE WITHOUT HALLIBURTON’S PRIOR
WRITTEN APPROVAL.

 

3.5

Restrictions and Purchase Requirements.  Seller and Halliburton or any of their
Affiliates shall reference this Agreement by Agreement Number for any purchases
hereunder unless an approved digital information exchange or other approved
electronic method is used.

 

3.6

Affiliate Addenda and Orders by Affiliates.  Where permitted by law, Halliburton
Affiliates may order Goods or Services under this Agreement from Seller and/or
Seller’s Affiliates by issuing a Purchase Order that references this Agreement
by Agreement Number. Prior to ordering or supplying any Goods or Services each
Affiliate will execute a written Affiliate Addendum that: (a) is signed by the
Parties; (b) incorporates the terms of this Agreement; and (c) contains such
other provisions as are reasonably necessary to comply with the applicable laws
and regulations of the jurisdiction for which the Affiliate Addendum is issued.
With respect to jurisdictions outside the United States with special legal or
tax requirements, the Parties mutually agree to represent and warrant compliance
with local Applicable Law in any such Affiliate Addendum. CHARGES FOR ORDERS BY
HALLIBURTON AFFILIATES WILL BE INVOICED TO AND PAID BY SUCH AFFILIATES.

 

3.7

EDI.  Any EDI transactions covered by this Agreement must be approved in advance
by Halliburton and reference this Agreement by Agreement Number or reference any
Affiliate Addendum executed in connection herewith. The pricing terms thereof
shall be binding upon acceptance of the Purchase Order by Seller.

 

3.8

Independent Contractor.  Seller is an independent contractor with respect to the
Goods or Services supplied hereunder and neither Seller nor anyone engaged or
employed by Seller shall be deemed for any purpose to be the agent or employee
of Halliburton in the supply of such Goods or Services. Halliburton shall have
no direction or control of Seller or its employees; Halliburton being solely
interested in the results to be obtained.

 

3.9

Interpretation of Agreement.  Each Party has participated fully in the review
and revision of this Agreement. Any rule of construction to the effect that
ambiguities are to be resolved against the drafting Party shall not apply in
interpreting this Agreement. The language in this Agreement shall be interpreted
in strict accordance

Page 5 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

with the terms herein and not strictly for or against any Party.

 

3.10

Publication of Agreement. Except for the rights expressly enumerated herein,
this Agreement does not grant, and shall not be construed as granting, any
rights to Seller to use any Halliburton name or mark. Seller is not granted any
right to use Halliburton’s name in connection with any proposals to third
parties, disclose the existence or content of this Agreement (except as may be
required by applicable law or regulation), or make any press release or any
other public announcement regarding this Agreement absent the express prior
written consent of Halliburton.

 

3.11

Invoices.  Payment of Invoices will not constitute acceptance of the Goods or
Services and will be subject to adjustment for shortages, defects, or other
failure of Seller to meet the requirements of this Agreement, including, but not
limited to, pricing or quantity errors arising in the course of a transaction.

 

3.12

Payment.  Halliburton shall pay to Seller all undisputed amounts due on Invoices
pursuant to the payment terms set forth in this Agreement or any Purchase Order
issued hereunder. Unless otherwise agreed, payment to Seller shall be made only
in the country where the Services were provided or where the Goods were
shipped.  Halliburton, at its sole discretion and upon prior internal approvals,
may make payments in a country other than where the Services are provided or
where the Goods were shipped subject to making the appropriate withholdings to
Seller’s account as may be required by Applicable Laws or regulations.

 

3.13

Payment Term. All payments will be made within sixty (60) days from receipt of
invoice.  Invoice receipt date refers to the Accounts Payable entry date (the
date the Invoice is permanently entered into Halliburton’s accounts payable
system).

 

3.14

Pricing.  Pricing shall be calculated in the manner agreed to by the Parties
herein as may be indicated on the Services and Products Pricing Exhibit, and
shall appear on each Purchase Order and Invoice. Acceptance of a Purchase Order
and issuance of an Invoice against the Purchase Order shall constitute
acceptance of the pricing terms contained therein. Under no circumstances may
the Seller impose any additional amount (“gross up”) upon the fee for any taxes,
fees, licenses or other charges. Halliburton shall not be required to pay such
additional amounts and if paid may offset the payment against future Invoices
without terminating or cancelling any Purchase Order or voiding any Warranty.

 

3.15

Limitation of Actions.  Seller must submit any claims or disputes arising under
this Agreement that relate to billing or payment to Halliburton in writing
within one hundred twenty (120) days after invoice date, and Seller’s failure to
do so will constitute a waiver by Seller of any legal or equitable rights with
respect to the subject matter of the claim or dispute.

 

3.16

Withholding and Set Off.

 

 

3.16.1

Halliburton shall have the right to withhold any amounts that are the subject of
a good faith dispute due on an Invoice until the dispute is resolved by the
Parties without incurring any penalty and without cancelling this contract or
any individual Purchase Order.

 

 

3.16.2

Any amounts payable to Seller hereunder may be offset by Halliburton in whole or
in part on account and to the extent of any actual, liquidated (and then
existing) claims for amounts which Seller may owe Halliburton with respect to
the purchase of Goods or Services hereunder or by any Services and Products
Pricing Exhibit or Purchase Orders issued under this Agreement.

 

3.17

Time of Performance.  Seller acknowledges that the time periods for delivery
specified in any Purchase Order are critical to Halliburton and that time is of
the essence in performance of this Agreement for the avoidance of

Page 6 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

substantial loss to Halliburton; provided, however that failure to meet the time
period specified in a Purchase Order shall not entitle Halliburton to any
damages or remedies unless otherwise specifically provided for in this
Agreement. Seller’s failure to meet any delivery date or delivery schedule for
any reason other than Force Majeure or Halliburton delay without Halliburton’s
prior written consent may constitute a material breach of Agreement or default
hereunder. Provided that Halliburton gives Seller notice , and provided that
Seller consents (such consent shall not be unreasonably withheld, delayed, or
conditioned) Halliburton shall have the right to inspect and request adequate
assurances regarding any work hereunder in order to verify timeliness of
performance and quality control. Halliburton and Seller will determine a
mutually agreeable time for Halliburton’s visit which shall be within Seller’s
hours of operation. In the event Halliburton is granted permission to visit
Seller’s facilities as part of any adequate assurance agreed to by Seller,
Halliburton shall remain liable for any injury, including death, to Halliburton
employees while visiting Seller’s locations, unless such injury is the direct
result of Seller’s sole negligence.   Prior to accessing Seller’s facilities,
Halliburton employees and agents will undergo a reasonable safety instruction
course provided by Seller’s authorized representative. Halliburton shall make
all reasonable efforts to ensure that its employees and agents abide by Seller’s
facility rules and regulations, which are to be communicated during the
aforementioned safety instruction course, while on the premises of such Seller
facilities. Halliburton employees will be accompanied by at least one (1) of
Seller’s employees when visiting any Seller facility.  For purposes of
clarification, under this Section 3.16, any requests made by Halliburton to
access Seller’s facilities shall be limited to concerns relating to quality of
the Goods or complications in delay. Should Halliburton have concerns pertaining
to quality of the Goods or timeliness of any shipments, Halliburton shall in
good faith attempt to first resolve the issue by working with Seller to resolve
any concerns or issues.  In the event of delay or reasonably anticipated delay
from any cause other than Force Majeure or Halliburton delay as herein provided,
Seller will immediately notify Halliburton in writing of the delay or
anticipated delay, and its approximate duration. Seller will undertake to
shorten or make up the delay by all reasonable and expeditious means. In the
event that Halliburton reasonably determines that Seller will be unable to meet
any delivery date(s) hereunder and such failure is the result of circumstances
solely within the control of Seller, Halliburton shall have the right, as its
sole and exclusive remedy, to either: (a) acquire the Work from a third-party
source and charge Seller for  reasonable costs in excess of the Purchase Order
price for such Work; or (b) pursue the remedies set forth in the provisions
herein concerning Default and Termination for Cause, without the necessity of
providing Seller a cure period. In the event that Halliburton reasonably
determines that Seller will be unable to meet any delivery date(s) hereunder and
Halliburton acquires the Work from a third-party source, whereby Seller becomes
obligated to reimburse the reasonable costs in excess of the Purchase Order
price for such Work, Halliburton shall consider any reasonable sourcing
alternative, for the Goods, identified in writing by Seller to Halliburton.
Seller shall communicate such sourcing alternative to Halliburton in a timely
manner so as to permit Halliburton’s avoidance of penalties associated with
Halliburton’s non-performance of work requiring the aforementioned Seller
non-delivered Goods.

 

3.18

Inspection and Acceptance.  Work delivered hereunder will be subject to final
inspection and acceptance by Halliburton at the designated destination
notwithstanding prior payment or inspection at Seller’s facility. Acceptance of
any goods will not alter or affect the Seller’s Products and Services Warranties
herein. If the Goods received do not conform to those ordered or if more than
the quantity ordered is shipped, Halliburton may, at its option: (a) hold
rejected Goods for Seller’s instructions and at Seller’s risk; (b) return them
to Seller at Seller’s expense and require their correction; or (c) request an
equitable price reduction for acceptance of non-conforming Goods. Halliburton
shall inspect the Goods within thirty (30) days of receipt at Halliburton’s
designated destination or within such time as may be specified in the applicable
Purchase Order or Services and Products Pricing Exhibit. If Halliburton fails to
inspect and approve the Goods within such thirty (30) day period or within such
time as may be specified in the applicable Purchase Order or Services and
Products Pricing Exhibit, the Goods shall be deemed to have been accepted as of
the such thirtieth day after receipt at Halliburton’s designated destination.

 

3.19

Product and Service Warranties.

Page 7 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

 

 

3.19.1

With respect to Goods furnished under this Agreement, Seller warrants that the
Goods will: (a) strictly conform to the drawings, revision number,
specifications, and sample (if any), and other requirements referred to herein
or provided by Halliburton to Seller; (b) be of good quality and conform to any
Seller published information regarding such Good; (c) meet or exceed ISO 13503-2
and ISO 13503-5 and any subsequent amendments to the API or ISO standards (for
example API 19C and API 19D); (d) conform with all Applicable Laws; and (e) be
free from defects in materials, performance, operation and workmanship for one
hundred twenty (120) days from date of acceptance by Halliburton pursuant the
clause related to Inspection and Acceptance herein, or any other period as
agreed by the Parties.

 

 

3.19.2

In the event Seller is not the manufacturer of the Goods, Seller will obtain
assignable warranties for the Goods from its vendors and suppliers, which it
will pass-through or assign to Halliburton, and Seller will cooperate with
Halliburton in the enforcement of such warranties. If a manufacturer’s warranty
is not assignable, or no pass-through or assignment is made, then Seller will
assume the responsibility of the warranty.

 

 

3.19.3

Seller will supply evidence satisfactory to Halliburton, of the origin,
composition, manufacture, kind and quality of the Goods or Services upon request
by Halliburton.

 

 

3.19.4

With respect to Services provided under this Agreement, Seller warrants and
agrees that: (a) Seller’s work product will meet all quality and performance
standards set forth in writing by Halliburton and will strictly comply with all
performance obligations and deadlines contained therein; (b) Seller’s
facilities, equipment, personnel, methods, operations and procedures are
suitable for performance of the Services to be provided; and (c) Seller
possesses all necessary expertise to perform the Services in compliance with all
applicable specifications, standards and other requirements of this Agreement,
any Services and Products Pricing Exhibit, Purchase Order, or required by
Applicable Law.

 

 

3.19.5

At Halliburton’s request, Seller will correct any defects or deficiencies in its
Work as soon as possible at no additional charge, and those corrections will be
subject to acceptance or rejection by Halliburton. If Halliburton reasonably
believes that the provision of Work has been so deficient that timely and proper
correction is not feasible and Halliburton has notified Seller of such fact and
provided a reasonable time for cure, Halliburton may (in addition to any other
legal or equitable remedies available) immediately terminate the applicable
Services and Products Pricing Exhibit or Purchase Order in whole or in part
and/or remedy the deficiency itself (or utilize a third party to do so) and
charge the Seller with the reasonable cost of correction. Such costs shall
include removal, re-installation, and manufacturing value-added costs, including
labor, access and shipping costs. Any such Product and Services Warranty work
will be performed in a workmanlike manner in accordance with: (a) any
specifications provided by Halliburton; (b) any Halliburton site requirements
communicated to Seller; (c) generally accepted industry practices applicable to
the Services; (d) all Applicable Laws; and (e) this Agreement. The Work provided
under the Products and Services Warranty shall be warranted for a period of one
hundred twenty (120) days from the date of acceptance by Halliburton.  The
foregoing shall be Halliburton’s exclusive remedy for a breach of the express
warranties contained in this Article 3.19.  Seller expressly disclaims all other
warranties, express or implied, that may arise at law or otherwise, INCLUDING
BUT NOT LIMITED TO THE WARRANTY OF FITNESS FOR ANY PARTICULAR PURPOSE AND THE
WARRANTY OF MERCHANTABILITY.  To the extent state law does not allow exclusion
of implied warranties, the same are limited in duration to one year if
applicable law allows such limitation.

 

 

3.19.6

The Parties agree that any expense associated with the repair or replacement of
Seller’s Work in

Page 8 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

 

connection with any remedy, termination, or warranty hereunder does not
constitute Consequential Damage.

 

3.20

Audit.

 

 

3.20.1

Seller shall maintain, and shall cause its agents and subcontractors (if any)
providing Goods or Services hereunder to maintain, books, records, and
documents, to ensure accurate billing of any charges incurred as well as the
quality of the Goods or Services provided under this Agreement.

 

 

3.20.2

Such records shall be retained for four (4) years after the expiration or
termination of this Agreement. Records involving matters in litigation related
to this Agreement shall be kept for one (1) year following the termination of
litigation, including all appeals.

 

 

3.20.3

All such records shall be subject at reasonable times and upon reasonable prior
notice, to examination, inspection, or audit by personnel authorized by
Halliburton and/or any third party auditor designated by Halliburton.  Except in
the event of a good faith dispute between the Parties, such audits shall occur
no more than twice per year, upon prior written request. Seller shall provide
Halliburton with the requested documents or provide adequate and appropriate
workspace at Seller’s facility in order to conduct such audits. During the four
(4) year period after expiration or termination of the Agreement or one (1) year
following litigation, delivery of and access to these items will be at no cost
to Halliburton. In the event any such audit indicates inaccuracies, overbilling,
or other violation of this Agreement, and any or all of such inaccuracies,
overbilling, or other violation of this Agreement result in a cost to
Halliburton, in addition to Halliburton’s rights to recovery of such costs,
Seller shall be responsible for the reasonable costs associated with such audit.

 

 

3.20.4

If applicable, Seller shall incorporate the records retention and review
requirements of this Article in agreements with its agents and subcontractors
(if any) who or which will provide Work to Halliburton under this Agreement.

 

3.21

Title, Shipment, Risk of Loss and Supply Chain Security Programs.  

   

 

3.21.1

Seller warrants clear title to the Work, free from any and all liens or other
encumbrances until the Work is delivered.

 

 

3.21.2

At its expense and risk, Seller is responsible for properly packing Goods for
transportation and safely and correctly stowing the Goods for transport on the
vehicles designated by Halliburton at the Seller’s premises. Risk of loss will
transfer to Halliburton as defined by Incoterm FCA (Seller’s delivery premises),
Incoterm 2010, which requires the Seller to clear the Goods for export, provide
a commercial invoice, packing list and comply with any Halliburton documentary
instructions during the shipping process; Halliburton shall appoint onward
movement. Customs Import Brokers will only be those appointed by Halliburton.

 

 

3.21.3

Seller is committed to Halliburton’s supply chain security and to compliance
with the requirements of Halliburton’s Global Supply Chain Security programs,
including specifically the requirements of U.S. Customs and Border Protection’s
Customs - Trade Partnership Against Terrorism (C-TPAT) and European Union
Authorized Economic Operator (AEO) programs, and where required by Halliburton,
to international security programs to expand Halliburton’s supply chain security
network worldwide.  Seller hereby agrees, warrants and represents that
throughout the term of this Agreement, all of the Seller’s shipments to
Halliburton shall be performed exclusively by freight forwarders and customs
brokers approved in advance in writing by Halliburton Global Logistics.
Exceptions to this can only be

Page 9 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

 

made in writing by Halliburton Global Logistics Compliance.

 

3.22

Conflicts of Interest.  Seller may not offer Halliburton’s employees any gifts,
entertainment, or other favors of other than nominal value. Seller may not pay
any commissions or fees or grant any rebates or other remuneration or monetary
gratuity to any employee, agent, or representative of Halliburton.

 

3.23

Insurance Requirements.  Seller agrees to provide and maintain the minimum
coverages set forth in this Section, or as may otherwise be specified in this
Agreement, for the Term of this Agreement by an insurer reasonably acceptable to
Halliburton. Such policies shall name Halliburton as an additional insured, and
shall be endorsed with a waiver of subrogation in favor of Halliburton. Prior to
commencement of the Work, Seller agrees to provide Halliburton with a
Certificate of Insurance evidencing such coverage and the above endorsements. 
Should Seller fail to provide or maintain such insurance, Halliburton may, at
its election, either (1) obtain such coverage on Seller’s behalf and Seller
shall immediately reimburse the reasonable costs of such insurance to
Halliburton or (2) immediately terminate this Agreement.  Seller shall maintain,
at its own expense throughout the entire progress of the Work, minimum insurance
as set forth herein: (a) Workmen’s Compensation – Statutory; (b) Employer’s
Liability - $1,000,000 (c) Comprehensive General Liability (including
Contractual Liability in all cases and Products Liability insurance where Seller
is the manufacturer of the product(s)) - $2,000,000 Per Occurrence, Bodily
Injury & Property Damage combined; (d) such other available insurance or
increased limits as Halliburton may request. In addition, in the event that
Seller provides Work at Halliburton’s facilities, Seller shall maintain
Automobile Liability coverage at $2,000,000 per occurrence, Bodily Injury &
Property Damage combined. Seller shall provide Halliburton with thirty (30)
days’ written notice prior to the effective date of any cancellation or material
change of Seller’s insurance.

 

3.24

Supplier Diversity.  Halliburton is committed to utilizing small, woman, and
minority owned suppliers. In an effort to comply with Halliburton’s contractual
obligations to its customers, Halliburton may be required to report Seller’s
company ownership status as a small, woman, or minority owned business if
Seller’s headquarters are located in the United States. If Seller is considered
a small, woman, or minority owned business, Seller hereby specifically consents
to Halliburton’s disclosure of information demonstrating Seller’s status as a
small, woman, or minority owned business to the extent required by Halliburton’s
Customers or to the extent required by Halliburton Customer’s reporting or other
disclosure obligations under Applicable Laws.

 

3.25

Program Management.  Seller will designate an individual who will be primarily
dedicated to the Halliburton account (the “Seller Account Representative”) who
is reasonably acceptable to Halliburton. The Seller Account Representative: (a)
will be the primary contact for Halliburton in dealing with Seller under this
Agreement for the Goods or Services; (b) will have overall responsibility for
managing and coordinating the delivery of the Goods or Services; (c) will meet
regularly with Halliburton; (d) will facilitate performance assessments to
determine how well Seller’s team delivered on Halliburton’s desired outcomes;
and (e) will have the authority to make decisions with respect to actions to be
taken by Seller or requests made by Halliburton in the ordinary course of
day-to-day management of the Goods or Services in accordance with work to be
provided under this Agreement. Seller Account Representative shall have no
authority to amend the terms of this Agreement.  Seller may change the Seller
Account Representative upon thirty (30) days written notice to Halliburton.
Commencing January 1, 2016 Halliburton and Seller agree to meet every four (4)
months to discuss strategic initiatives.

 

3.26

Assignment and Subcontracting.  Seller will not sell, assign, or transfer all or
any part of this Agreement, or subcontract all or any part of Seller’s
obligations hereunder, without the prior written consent of Halliburton, which
consent will not be unreasonably withheld, delayed or conditioned. Halliburton’s
approval of any such sale, assignment, transfer or subcontract will not relieve
Seller from any obligations imposed upon Seller by this Agreement. Seller
warrants and represents that any assignee or subcontractor shall comply with all

Page 10 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

Applicable Laws and the Ethical Business Conduct requirements imposed by this
Agreement and shall promptly disclose any violations thereof.

 

Article IVCOMPLIANCE AND RISK ALLOCATION

 

4.1

Force Majeure.  In the event that either Party is prevented by Force Majeure
from performing any of its obligations under this Agreement, any Services and
Products Pricing Exhibit or any Purchase Order issued hereunder, the obligations
which the Party is prevented from performing shall be suspended so long as the
provisions of this Article 4.1 are met.

 

 

4.1.1

Force Majeure shall mean any act of God, weather or nature, or any act of
government, or any other act or force where such occurrence could not reasonably
have been foreseen at the time of entering into the applicable Purchase Order
and could not reasonably have been avoided or overcome by the Party asserting
benefit of this Article and shall include without limitation, hostilities, war,
revolution, riots, act of terrorism, maritime border or boundary dispute, civil
commotion, strike, labor disturbances, lock out or injunction, epidemic,
quarantine, accident, fire, lightning, flood, wind storm, earthquake, explosion,
blockade or embargo, lack of or failure of transportation facilities or any law,
proclamation, regulation or ordinance, demand or requirement of any government
or any government agency or agencies having or claiming to have jurisdiction
over the Goods, Services or the Parties hereto. Notwithstanding the foregoing,
neither mechanical nor electronic difficulties, unless such mechanical or
electrical difficulties result from a Force Majeure event, shall be considered
Force Majeure.

 

 

4.1.2

The Party which is prevented from performing its obligations by Force Majeure
shall advise the other Party immediately of its inability to meet its
obligations under any applicable Services and Products Pricing Exhibit or
Purchase Order, specifying the Force Majeure and the estimated extent to which
the Force Majeure event or conditions will impact performance and shall advise
the other Party when such difficulty ceases. If either Party fails to give such
advice in writing within seventy two (72) hours following the occurrence of the
claimed Force Majeure event or condition, that Party may not claim Force Majeure
as a defense or excuse of performance hereunder. The Party claiming a Force
Majeure event or condition shall act diligently to remove or remedy such
condition (but shall not be required to settle any labor dispute on unfavorable
terms).

 

 

4.1.3

In the event of Force Majeure, Halliburton and Seller agree that, although
performance of the obligations may be suspended, all Purchase Orders shall
remain in full force pending the cessation of such Force Majeure, or termination
of any applicable Purchase Order in accordance with the terms hereof or thereof.

 

 

4.1.4

Neither Party shall have any right to claim, and the other Party shall have no
obligation to pay, additional compensation, costs, damages, or expenses incurred
directly or indirectly as a result of any Force Majeure.

 

 

4.1.5

As soon as practicable, but in any event within no more than seventy-two (72)
hours following the cessation of Force Majeure affecting Seller, Seller shall
provide Halliburton with written details of the cessation of Force Majeure and
Seller’s best reasonable estimates of its impact on the timing of Seller
performance of its obligations.

 

 

4.1.6

In the event that any Force Majeure causes a delay of more than ten (10) days in
filling a Purchase Order, Halliburton may terminate the Purchase Order without
giving rise to any claim by Seller other than for Goods or Services delivered
and accepted by Halliburton.

Page 11 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

 

4.2

Compliance with Applicable Law.  Seller warrants and represents that in
conjunction with its performance under this Agreement, Seller will comply with
all Applicable Law and that no Applicable Law has been violated in supplying
Halliburton the Goods or Services. Without limitation, Seller agrees to hold
Halliburton harmless from and indemnify Halliburton for any losses, expenses,
costs and damages resulting from Seller’s breach of this warranty.

 

 

4.2.1

In circumstances in which Halliburton determines that it is necessary to
disclose any Seller Confidential Information (as defined in Section 5.3) to a
governmental entity to enable Halliburton to comply with any Applicable Law in
connection with Halliburton’s business operations, including but not limited to
HSE laws requiring disclosure of HSE Information, and Halliburton believes in
good faith that such Seller Confidential Information will be protected from
public disclosure pursuant to any CBI Protection Law, Halliburton will have the
right to disclose the Seller Confidential Information to any such governmental
entity. Halliburton shall have no obligation to notify Seller of any such
disclosure.

 

 

4.2.2

In circumstances in which Halliburton determines that disclosure any Seller
Confidential Information (as defined in Section 5.3) to a governmental entity,
public-safety official, or emergency-response personnel is required by exigent
circumstances—including but not limited to an emergency release of a hazardous
substance obtained from Seller that creates an immediate threat to public health
or the environment—Halliburton will have the right to disclose the Seller
Confidential Information to any such governmental entity, public-safety
official, or emergency-response personnel. Halliburton shall notify Seller of
any such disclosure as soon as reasonably practicable.

 

 

4.2.3

To enable Halliburton to comply with any Applicable Law (pursuant to Section
4.2.1) or make disclosure as required by exigent circumstances (pursuant to
Section 4.2.2), Halliburton may disclose the relevant Seller Confidential
Information to its third-party consultants, contractors, attorneys, or other
agents who have a need to know such Seller Confidential Information for those
purposes and who are subject to obligations no less restrictive than this
Agreement.  Halliburton shall remain responsible for any unauthorized
disclosures made by such parties.

 

4.3

Ethical Business Conduct.  The following standards of conduct and legal
requirements shall be observed both with respect to this Agreement and with
respect to any Affiliate Addendum:

 

 

4.3.1

All dealings involving the relationship contemplated hereunder will be conducted
in a fair manner with honesty and integrity, observing high standards of
personal and business ethics.

 

 

4.3.2

Business books and records will be maintained in a proper, responsible and
honest manner which will allow both Parties to comply with Applicable Law.

 

 

4.3.3

Seller warrants and represents that neither the Seller nor the Seller’s parent
or subsidiary companies, Affiliates or any of their  shareholders,
subcontractors, members, managers, directors, officers, employees, independent
contractors, subcontractors or agents: (a) has made or authorized or will make
or authorize any offer, payment, promise to pay, any money, including
kick-backs, or a gift, promise to give, or the giving of anything of value to
any third party including, but not limited to, a government official, political
party, party official, family member or representative of a state-owned
enterprise, for the purpose of wrongfully influencing the recipient; obtaining
or retaining business; or for securing or obtaining an improper business
advantage; or (b) has taken or permitted or will take or permit any action to be
taken, including an action in connection with the conduct of their business and
the transactions contemplated under this Agreement, which would cause the
Seller, Halliburton or any

Page 12 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

 

Halliburton Affiliates to be in violation of any applicable Anti-Bribery or
Anti-Corruption Laws, including, where applicable, but not limited to, the
United States Foreign Corrupt Practices Act of 1977, as amended; the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions and related implementing legislation; and all local
equivalent laws in the countries in which business is conducted.  The Seller
further agrees that it will make no payment in any form to any government
official on behalf of Halliburton for the purpose of expediting or securing the
performance of a routine non-discretionary governmental duty or action
(“Facilitating Payment”) without the prior written approval of Halliburton. For
this purpose, email is considered written approval. Separate approval is
required for each such Facilitating Payment.

 

 

4.3.4

Seller agrees that it will perform no act for or on behalf of Halliburton which
would subject Halliburton to fines or penalties or loss of tax benefits for
violation of United States anti-boycott laws.

 

 

4.3.5

Seller agrees that it will perform no act for or on behalf of Halliburton which
would subject Halliburton to fines or penalties for violation of export controls
or licensing requirements or trade sanctions including those of the United
States to the extent that they apply.

 

 

4.3.6

The business relationship contemplated hereunder will be conducted in compliance
with applicable antitrust and competition laws.

 

 

4.3.7

In case of conflict between the laws of the United States of America and the
local laws in the countries where business is transacted, compliance with the
laws of the United States of America will be given priority.

 

4.4

Import and Export Compliance.

 

 

4.4.1

Seller agrees that, when Seller is the Shipper of Record of any Work called for
by a Purchase Order under this Agreement, Seller shall be solely responsible for
required compliance with any applicable import and export laws and regulations,
including any re-export laws in its supply of Work under this Agreement. When
the Work (or any part thereof) is subject to export control laws and regulations
imposed by a government, Seller will provide Halliburton with any and all
information needed for Halliburton to comply with Applicable Law, including but
not limited to, applicable Export Commodity Classification Numbers and
harmonized Tariff Schedule Numbers, including certificates of manufacture in
accordance with the origin rules imposed by governmental authorities. If any
Work is eligible for preferential tax or tariff treatment (such as free trade or
international agreement) Seller will provide Halliburton with the documentation
required to participate in said treatment. Seller understands and acknowledges
that Halliburton will rely on the information provided by Seller, including
information bearing upon the determination as to whether any United States or
foreign export or import license is required for the export of the supplied
materials to the country of destination.

 

 

4.4.2

Seller shall advise Halliburton of the nationality and or country of allegiance
of individuals assigned to projects involving intellectual property subject to
treatment as “deemed exports” under the laws of the United States and any
countries imposing similar requirements upon the Parties.

 

4.5

Taxes.  Seller is responsible for all taxes legally imposed upon its business,
including but not limited to taxes imposed upon its income, its personnel or its
property. Such taxes are on Seller’s account. Where legally permitted and as
required by Applicable Law, Seller is responsible for the collection and
reporting of applicable transaction taxes such as sales, use, value added or
similar taxes.  Transaction taxes are in addition to established prices and
shall be shown as a separate line item on the Invoice. If tax withholding is
required by

Page 13 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

Applicable Law, Halliburton will adhere to statutory tax withholding
requirements with respect to payments to Seller.  Such withholdings are on
Seller’s account.  Certificates of withholding taxes shall be provided to Seller
as soon as administratively possible. 

 

4.6

Indemnification.  SUBJECT TO THE WELL SITE SERVICES AGREEMENT, WHICH SHALL
CONTROL ANY WORK BEING DONE ON LOCATION, EACH PARTY (THE “INDEMNITOR”) AGREES TO
RELEASE, INDEMNIFY, DEFEND AND HOLD THE OTHER PARTY (THE “INDEMNITEE”), ITS
OFFICERS, AGENTS, AND EMPLOYEES HARMLESS FROM ANY LOSS, COST,
DAMAGE, PENALTY, FINE OR BODILY INJURY (INCLUDING DEATH) OF WHATSOEVER KIND OR
NATURE TO THE EXTENT ARISING OUT OF OR INCIDENTAL TO INDEMNITOR’S NEGLIGENCE OR
WILLFUL MISCONDUCT IN INDEMNITOR’S PERFORMANCE UNDER THIS AGREEMENT.

 

4.7

Pass-Through Indemnification.   Seller shall be entitled to receive the full
benefit of all indemnifications in its favor by reason of Seller’s contractual
inclusion as an indemnitee from the entity for whom Halliburton is performing
services and Halliburton cannot raise any claim against Seller for same.

 

4.8

Consequential Damages.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY
INDIRECT, CONSEQUENTIAL, OR OTHER INCIDENTAL DAMAGES EXCEPT AS SPECIFIED
ELSEWHERE IN THIS AGREEMENT.

 

Article VCONFIDENTIALITY AND INTELLECTUAL PROPERTY

 

5.1

Confidentiality of Agreement and Purchase and Sale Information.  Seller shall
not disclose any data, content or Information processed in the purchase and sale
process, including but not limited to all Information contained in a Services
and Products Pricing Exhibit, Purchase Order or Invoice.

 

5.2

Confidentiality of Halliburton Information.  Halliburton Information that is
disclosed or provided by Halliburton to Seller, and all Information produced or
created by Seller and relating to Goods or Services provided by Seller to
Halliburton will be held in strict confidence by Seller and may be used by
Seller solely for the purposes of this Agreement. Furthermore, no such
Information will be disclosed to any third party without the prior written
consent of Halliburton and may be disclosed within Seller’s organization only on
a need-to-know basis.  Notwithstanding the foregoing, Seller shall not provide
Halliburton information to any third party unless and until such third party has
agreed in writing to confidentiality requirements with Seller at least as
restrictive as those set forth herein.

 

5.3

Confidentiality of Seller Information.  Seller’s Background Intellectual
Property and certain Information produced or created by Seller and relating to
Goods provided by Seller to Halliburton, including but not limited to the terms
and conditions of this Agreement and all Exhibits, as well as any current or
future Pricing Reports or Pricing Notices may be designated by Seller in writing
as confidential, and  will be treated and protected by Halliburton as
confidential and will not be disclosed to any third party without the prior
written consent of Seller with the exception of disclosures in accordance with
Section 4.2.1, 4.2.2, and 4.2.3.

 

5.4

Disposition of Confidential Information.  Within three (3) days after the
termination of this Agreement or upon the request of Halliburton at any other
time, Seller will immediately return to Halliburton any Information provided to,
or produced or created by Seller for Halliburton in connection with this
Agreement, including all copies of Information made by Seller. Seller may, upon
obtaining prior written approval from Halliburton, satisfy this requirement by
providing a written certification of destruction of such Confidential
Information. Seller shall otherwise certify to Halliburton in writing that
Seller has deleted Information from all electronic storage media on which it was
placed by Seller. Seller will not publicize or disclose the existence,

Page 14 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

content, or scope of this Agreement to any third party by any means without
obtaining the prior written consent of Halliburton. Seller shall not take any
physical forms of Information from the Seller’s offices or worksites (or makes
copies of them) without Halliburton’s prior written permission.

 

5.5

Exclusions.  The foregoing obligations with respect to Confidential Information
shall not apply to any Information obtained by Seller in connection with this
Agreement which: (a) is publicly known or becomes publicly known through no
fault of or disclosure by Seller; (b) is given to Seller by someone other than
Halliburton as a matter of right and without restriction of disclosure; (c) was
known to the Seller prior to receiving the Information from Halliburton; (d) is
developed by Seller without reference to Halliburton’s Information; or (e) is
legally compelled to be disclosed.  If Seller receives a subpoena, order,
notice, process or other legal process seeking disclosure of Halliburton’s
Information, Seller shall promptly notify Halliburton in order to allow
Halliburton the opportunity to oppose the order, notice, or process, or seek a
protective order.  If requested by Halliburton, Seller shall cooperate fully
with Halliburton in contesting such disclosure.  Except as such demand shall
have been timely limited, quashed or extended, Seller may thereafter comply with
such demand, but only to the extent required by law.  Where Halliburton obtains
a protective order, nothing in this Agreement shall be construed to authorize
Seller to use in any manner or disclose Halliburton’s Information to parties
other than such governmental or judicial agency or body or beyond the scope of
the protective order.  Disclosures that are made to Seller under this Agreement
which are specific shall not be deemed to be within the foregoing exceptions
merely because they were embraced by general disclosures that are either in the
public domain or in the possession of Seller.  In addition, any combination of
features shall not be deemed to be within the foregoing exceptions merely
because individual features are in the public domain or in the possession of
Seller, but only if the combination itself and its principle of operations are
in the public domain and in the possession of Seller.

 

5.6

Background Intellectual Property of Halliburton and Seller.  To the extent that
Halliburton’s Background Intellectual Property is required to permit Seller to
supply Goods or Work under this Agreement, Halliburton grants Seller a
non-exclusive, non-transferable, worldwide, royalty-free license to use
Halliburton’s Background Intellectual Property for the sole purpose of providing
Goods to Halliburton and its Affiliates under this Agreement. Such license shall
run concurrent with and terminate with this Agreement. Seller grants Halliburton
a non-exclusive, non-transferable, worldwide, royalty-free license to use
Seller’s Background Intellectual Property solely to the extent required for, and
for the sole purpose of, receiving Seller’s Goods and Services and incorporating
them in their intended use (and/or for resale) by Halliburton.  

 

5.7

Intellectual Property.  Seller agrees to assign, and does hereby assign, to
Halliburton all right, title and interest in any invention, idea, discovery,
innovation, and/or other development (hereinafter “Invention”), patentable or
not, that is made or conceived either solely by Seller or jointly by Seller with
others exclusively in connection with the performance of this Agreement, except
if such Invention relates substantially to Seller’s Background Intellectual
Property.  Seller will promptly disclose to Halliburton any such Invention that
is made or conceived in connection with the performance of this Agreement,
whether solely by the Seller or jointly by Seller with others, except if such
Invention relates substantially to Seller’s Background Intellectual Property.
Also in consideration of the payments made by Halliburton to Seller under this
Agreement, Seller agrees to assign, and hereby assigns to Halliburton all
rights, title and interest in any work of authorship that Seller writes or
develops exclusively in connection with the performance of this Agreement,
including any software, computer programs, drawings, designs, reports,
computations, calculations, working papers, and documents of every kind,
including all trade secret, patent and copyright rights relating thereto. Seller
agrees to deliver any such software, computer programs, drawings, designs,
reports, computations, calculations, working papers, and documents of every kind
to Halliburton. Seller will, upon request by Halliburton, execute an assignment
document to evidence the assignment to Halliburton of any patent, trade secret,
copyright or other proprietary right in such Invention, and will do anything
else reasonably necessary to enable Halliburton to perfect and protect its
rights therein, including the execution of any documents deemed necessary or
expedient by Halliburton in order to apply for, obtain, and maintain Letters
Patent in the United States and/or foreign

Page 15 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

countries for any such Invention. Seller agrees, at Halliburton’s sole expense,
to cooperate fully with Halliburton or its nominee: (a) in the preparation,
prosecution, and maintenance of patent applications and any resulting Letters
Patent; and (b) in any litigation or administrative proceedings involving any of
the foregoing.  

 

5.8

No Right to Use the Halliburton Trademarks.  Seller shall not use any
Halliburton Trademarks, including the name “HALLIBURTON,” in any publication or
public presentation without the prior written consent of Halliburton that is
provided through a separate Trademark Licensing Agreement, which will be
incorporated as part of this Agreement.

 

5.9

Use Rights to Intellectual Property.  Except for the limited use rights
expressly enumerated herein, this Agreement does not grant, and shall not be
construed as granting, either Party a license or any rights under any of the
other Party’s patent, trademark, copyright, or trade secret rights beyond that
necessary for the purposes of this Agreement, or the granting of any right to
use the other Party’s name in connection with any proposals to third parties.

 

5.10

Patents, Copyrights, Trademarks and Trade Secrets Non Infringement Warranty. 
Seller warrants, represents and covenants that the Goods or Services provided to
Halliburton under this Agreement: (a) do not infringe directly or indirectly any
patent, copyright, trademark, or other Intellectual Property interest of a third
party; and (b) do not unlawfully include or use any trade secrets or other
Intellectual Property of a third party. In relation to the provision of Goods or
Services by Seller under this Agreement, Seller agrees to release, defend, and
indemnify Halliburton and hold Halliburton harmless from and against any and all
actions, claims, costs (including attorney fees and court costs), expenses,
fines, losses, damages, and liabilities arising out of any alleged or actual
patent, copyright, or trademark infringement, or any improper use or
misappropriation of confidential information or other Intellectual Property.
Except as provided in the foregoing, if the provision or use of any Goods or
Services, or any part thereof, provided by Seller to Halliburton under this
Agreement is held to constitute an infringement or unlawful use of any
Intellectual Property, and the use or sale of the Goods or Services or any part
thereof is enjoined, Seller will, at its own expense and as Halliburton’s sole
and exclusive remedy for any damage or loss in connection therewith, either
procure for Halliburton the right to continue utilizing the Goods or Services,
replace the infringing Goods or Services with a non-infringing product or
process that is acceptable to Halliburton, modify the Goods or Services so that
the Goods or Services are no longer infringing, or, in the event the foregoing
options are not possible, compensate Halliburton for all of Halliburton’s
expenses resulting from the infringement. For purposes of this article, any
provision of this agreement excluding liability for consequential or other
incidental damages or limiting Seller’s liability in any way shall not apply.

 

Article VIDISPUTES

 

6.1

Termination of Agreement for Convenience.  The Parties agree that Halliburton
has the right to cancel any Purchase Order, or any part thereof for convenience,
without cause or for any reason whatsoever. In the event of such cancellation or
termination for convenience, Seller shall be entitled to payment for the Goods
satisfactorily provided or shipped prior to the date of the cancellation, less
any money previously paid to Seller. Upon tendering payment, Halliburton shall
have the right to take possession of any materials or Goods whose purchase price
was paid by Halliburton.  Seller will not be entitled to any lost profit, lost
revenue, lost business opportunity, logistics or transportation expense or any
incidental, indirect, economic, consequential or other damages because of
cancellation or termination for convenience. Halliburton may pay a restocking
fee for any Goods which are returned, excluding a warranty and/or
non-conformance claim, or cancelled not pursuant to a Halliburton customer
cancelation.

 

6.2

Default and Termination for Cause.  In the event of Seller’s: (a) Breach of this
Agreement or default under

Page 16 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

any provision of this Agreement and failure to cure such Breach or default
within ten (10) days after notice from Halliburton;(b) bankruptcy,
reorganization, receivership, insolvency, or making an assignment for the
benefit of creditors; or (c) evidence of financial or organizational
instability, Halliburton has the right, in addition to any rights or remedies it
may have in law, in equity, or under this Agreement, to immediately cancel this
Agreement for cause by written notice to Seller. Upon termination by Halliburton
as a result of Seller’s default hereunder, Seller will be liable to and will
immediately reimburse Halliburton for all reasonable costs of any nature,
excluding Consequential Losses, in excess of the applicable price under this
Agreement which may be incurred by Halliburton to effect completion of
performance pursuant to this Agreement or any issued Purchase Orders thereunder.

 

6.3

Termination Services.  Commencing at the delivery of any notice of termination
through the effective date of termination thereof, Seller will provide to
Halliburton reasonable cooperation, assistance and Services with the goal of
allowing the Services to continue without interruption or adverse effect and to
facilitate the orderly transition and migration of the Services to Halliburton
or its designee. Seller shall charge Halliburton for termination Services on the
basis of the prices set forth on any Services and Products Pricing Exhibit or
Purchase Order, unless otherwise agreed to by Halliburton and Seller.

 

6.4

Dispute Resolution.  Prior to trial or final judgment of any claim or dispute
hereunder, upon the request of either Party, any claim or dispute arising
hereunder shall be referred to mediation in Houston, Harris County, Texas. Each
Party will be responsible for its own costs associated with such mediation,
including attorneys’ fees, and one-half of any mediation fees.

 

6.5

Choice of Law.  This Agreement shall be governed by the laws of the United
States of America and the State of Texas, without regard to the United Nations
Convention on the International Sale of Goods or other international treaty,
rule or accord, and exclusive of conflict of laws principles.

 

6.6

Jurisdiction and Venue Selection.  The Parties agree that venue for any judicial
proceeding will be proper in Harris County, State of Texas, United States of
America. The Parties hereby irrevocably submit to the exclusive jurisdiction of
the federal and state courts located in Harris County, Texas for the resolution
of any claim under this Agreement, and each Party agrees not to assert any
defense to any suit, action or proceeding initiated by the other within Harris
County based upon improper venue or inconvenient forum.

 

Article VIIMISCELLANEOUS

 

7.1

Surviving Clauses.  The provisions of this Agreement relating to Audit,
Intellectual Property, Products and Services Warranty, Warranty Remedies,
Compliance with Laws, Indemnity and Confidentiality will survive termination or
expiration of this Agreement.

 

7.2

Notice.  All notices provided or permitted under this Agreement must be in
writing and may be served by: (a) depositing same in the United States mail,
addressed to the party to be notified, postage prepaid, and registered or
certified with return receipt requested; (b) delivering the same in person to
such party; (c) prepaid overnight courier; or (d) facsimile copy transmission.
Any such notice shall be conclusively deemed delivered when delivery is
indicated on the receipt or other indicia of delivery by the email, facsimile,
private messenger service, overnight courier service or the United States Postal
Service (in the case of delivery by certified mail, return receipt requested) or
when the intended recipient of any such notice refuses any such notice as
indicated on the receipt or other indicia of delivery by email, private
messenger service, overnight courier service or the United States Postal
Service. For purposes of notice, the addresses of the Parties shall be follows:

 

 

 



Page 17 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

Halliburton Energy Services, Inc.

Carbo Ceramics, Inc.

Attn:      Halliburton Sand and Proppants

              Category Management

Attn: Don P. Conkle

 

Address: 3000 N Sam Houston Pkwy E

              Houston, TX 77032-3219

Address: Energy Center II, 575 N Dairy Ashford, Houston, Texas 77079

Phone:   281-871-5149

Phone: 281-921-6420

Email:    Brian.McConn@Halliburton.com

Email: Don.Conkle@carboceramics.com

 

7.3

Entire Agreement.   This Agreement and the Addenda, Schedules and Exhibits
hereto (all of which shall reference this Agreement by number) as well as any
Purchase Orders issued against this Agreement, shall constitute the entire
Agreement between the Parties with respect to the Goods or Services ordered
under this Agreement. Price terms applicable to particular transactions may be
determined from the offer and acceptance of individual digital electronic
Purchase Orders which reference this Agreement and reflect documented pricing
terms. No amendment to this Agreement will be effective or binding upon the
Parties unless set forth in writing and duly executed by each of the Parties.
Transactional documentation evidencing an EDI transaction is explicitly made
subject to the terms and conditions of this Agreement and may not modify or
supplement any part of this Agreement in any way.

 

IN WITNESS WHEREOF, the Parties have caused this Master Purchase Agreement to be
signed effective the date first shown above.

 

Halliburton Energy Services, Inc.

Carbo Ceramics, Inc

Signature:

 /s/ David M. Adams

Signature:

 /s/ Don P. Conkle

Printed Name:

David M. Adams

Printed Name:

Don P. Conkle

Title:

SVP Completion & Production

Title:

VP Marketing & Sales

Date: January 12, 2017

 

Date: January 5, 2017

 

Halliburton Energy Services, Inc.

Signature:

 /s/ James Brown

Printed Name:

James Brown

Title:

President WH

Date: January 16, 2017

 

Halliburton Energy Services, Inc.

Signature:

 /s/ Michael Hillman

Printed Name:

Michael Hillman

Title:

VP PM&L

Date:

January 18, 2017

 

Page 18 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

Confidential portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission under a confidential treatment
request.  The redacted terms have been marked in this exhibit at the appropriate
place with “XXX”.

SERVICES AND PRODUCTS PRICING EXHIBIT A

This Exhibit A, Services and Products Pricing Exhibit, is subject to and
incorporated in the Agreement No. 9610018283 executed by Halliburton Energy
Services, Inc. (“Halliburton”) and Carbo Ceramics, Inc. (“Seller”) on the date
of the last signature by the authorized representative(s) of the Parties (the
“Agreement”).

Article IPRICING

1.1.

Pricing.  The Parties recognize the importance that the pricing set forth herein
be competitive in the market.  Seller shall provide the Goods listed in this
Exhibit A at the pricing specified in the tables below (the “Pricing Report”)
commencing on the Effective Date of this Agreement unless otherwise agreed to in
writing pursuant to Section 1.2 Price Adjustments.  The Pricing Report shall
contain base pricing which shall specifically exclude field trial pricing or
bundled pricing.  All prices and currency amounts specified in this Exhibit A
are in United States Dollars (USD).  The Pricing Report, and any prices
specified on any Seller accepted Purchase Order over any period covered by this
Agreement shall be pursuant to Section 1.1.3 Most Favored Nation, and honored
for all deliveries under that Purchase Order, regardless of any subsequent price
change.

Pricing Report:

[XXX]

 

1.1.1.

Purchase Order Pricing.  The Parties agree that the pricing on each Purchase
Order shall be the pricing established in the Pricing Report.  No increase in
price shall be made by any Purchase Order unless agreed to in writing by Seller
and Halliburton prior to the issuance of such Purchase Order pursuant to Section
1.2 below.  If Halliburton mistakenly issues a Purchase Order for a price which
is higher than that specified in the Pricing Report or agreed to price per
Section 1.2, Seller shall take all reasonable measures to inform Halliburton of
the error.  Seller shall refund any overcharges immediately upon demand by
Halliburton.

 

1.1.2.

Other Pricing.  Pricing for any Goods not listed on the Pricing Report shall be
mutually agreed to by the Parties in writing prior to the issuance of any
Purchase Order.  If Halliburton makes changes to the technical requirements or
specifications, Seller shall submit a justified request for any price adjustment
to reflect the technical changes.  Said price adjustment must be agreed to by
Halliburton in writing in advance.

 

1.1.3.

Most Favored Nation.  Seller represents and warrants that Halliburton is a
preferred purchaser and, accordingly, the prices for any Goods paid by
Halliburton shall be lower than or the lowest price (excluding one-off
geographic inventory liquidations, field trial pricing and bundled pricing)
charged by Seller for the same Goods or similar Goods in the same Geographic
Region to any current or future Seller customer directly or indirectly in the
oil and gas industry, (“Most Favored Nation”), unless a combination of
Halliburton, its Affiliates and its “Current Project Customers” (as defined
below) do not issue Purchase Orders to Seller equating to
[XXX]                    of Halliburton’s [XXX]

(“MFN Requirement”).     [XXX]

Page 19 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

Geographic Region means each of the geographic regions as more specifically
defined on Schedule A attached hereto, as each of such regions is applied and
defined in the ordinary course of Seller’s business.  In the event such MFN
Requirement is not met then Seller’s exclusive remedy is its release from the
Most Favored Nation obligations. [XXX]

In addition, in the event Halliburton markets or sells any third party products
under a Halliburton name in competition with Seller’s Goods listed in Pricing
Report Table of Section 1.1, Halliburton will no longer be entitled to Most
Favored Nation pricing under this Agreement regardless of the percentage
purchases Halliburton is making from Seller.  For purposes of this paragraph,
“Current Project Customers” means any customer utilizing any of Seller’s ceramic
proppant listed on Exhibit E attached hereto for a well which is pumped by
Halliburton, regardless of who has invoiced the customer for such proppant.

 

1.1.4.

Pricing Discounts.  Pricing for any Goods purchased in the USA shall be
discounted from the pricing set forth herein.  Such discount shall be based on
Seller’s percentage of Halliburton’s [XXX]         cumulative purchases of such
Goods or similar goods in the USA from all sellers on a semiannual basis, as
follows:

[XXX]                    

1.2.

Price Adjustments.  The Parties agree that the prices set forth in the Pricing
Table above may not account for certain market fluctuations and long-term
industry trends affected by certain factors that could result in pricing
adjustments.  Such factors include, but are not limited to, the price per barrel
of oil, technological developments in the oil and gas industry and increases in
production efficiencies.  Accordingly, the Parties agree to review pricing every
[XXX] beginning [XXX]         in order to determine MFN qualification and
forward percent discount pricing.  Parties may also meet on an as-needed basis
to take into account fluctuations or trends not contemplated by this Exhibit.
The Parties agree to negotiate any necessary price adjustments in good faith and
if such adjustment is agreed to by the Parties the agreed to price may be
effectuated by a Purchase Order.

Article IIPRODUCT SUPPLY

2.1.

Supply Continuity.  The Parties agree throughout the term of this Agreement that
they shall meet as reasonably necessary to discuss and review trends in the oil
and gas industry.  To further the course of the transactions contemplated
herein, Halliburton encourages Seller to provide Halliburton with new proposals
and other new business opportunities.

2.2.

Preferential Supply.  Seller agrees, commencing on the Effective Date and so
long as Halliburton is entitled to Most Favored Nation pricing and issues
Purchase Orders to Seller each calendar year, to supply Goods to Halliburton, on
an “as available” basis and preferentially to any other of Seller’s customers.

Confidential portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission under a confidential treatment
request.  The redacted terms have been marked in this exhibit at the appropriate
place with “XXX”.

Page 20 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

Article III[XXX]

Article IVRIGHT OF FIRST REFUSAL

4.1.

Right of First Refusal for New Technology.  So long as Halliburton remains in
compliance with the MFN Requirement for a consecutive period of [XXX]
                , Seller shall make reasonable best efforts, prior to or at
least contemporaneously with the availability of any new products or services to
be offered for their initial commercial sale by Seller to a third party, whether
generally to the public or to any party or person, including any new
Intellectual Property developed by Seller (regardless of when such development
began) to be offered for their initial commercial sale by Seller to a third
party, (collectively, “New Technology”), send written notice (a “Technology
Notice”) to Halliburton of the need to execute a Non-Disclosure Agreement
regarding such New Technology.  Upon execution of such Non-Disclosure Agreement,
Seller shall make disclosures containing the details of its New
Technology.  Halliburton shall have the right to enter into exclusive
negotiations for the purchase of, distribution of or other commercial
arrangement or disposition with respect to the New Technology (“Technology
Right”).  Halliburton shall have [XXX] days after receipt of  the Technology
Notice to exercise the Technology Right (“Notice Period”).  Halliburton may
exercise the Technology Right by sending written notice to Seller of its intent
to exercise the right (“Exercise Notice”) during such Notice Period.  Upon
receipt of the Exercise Notice by Seller, the Parties shall enter into
good-faith negotiations as provided for herein, with a goal to finalize the
mutually agreeable terms, in each Party’s sole discretion, within [XXX] days of
the receipt of the Exercise Notice by Seller.  Halliburton shall be deemed
to  have not exercised the Technology Right if an Exercise Notice is not sent
during the Notice Period, and Seller shall then be free to market such New
Technology to another party.  If Halliburton and Seller mutually agree in
writing to the terms and conditions of the sale of Seller’s New Technology,
Seller shall sell such Seller’s New Technology to Halliburton pursuant to the
terms mutually agreed upon in the written agreement. Seller shall not be
required by this Section 4.1 to disclose information it determines in its sole
discretion to be competitively sensitive or otherwise detrimental to
Seller.  For the avoidance of doubt this Section 4.1 does not apply to a sale of
substantially all of the assets of Seller, a transfer or assignment of assets in
connection with a bankruptcy, financing, liquidation or other reorganization, or
any other exigent circumstances or corporate transactions, including but not
limited to any joint developments between Seller and any third party, each as
determined by Seller in its sole discretion.

Confidential portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission under a confidential treatment
request.  The redacted terms have been marked in this exhibit at the appropriate
place with “XXX”.

Page 21 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

4.2.

Preferred Manufacturer/Supplier for New Technology.  [XXX]          Halliburton
and Seller shall meet to discuss Halliburton’s needs for the development,
manufacturing or supply of proppant technology and related products and services
(“New Proppant Supply Needs”).  The Parties agree that all discussions and
information relating to Halliburton’s New Proppant Supply Needs shall be
maintained in confidence pursuant to Article V of the Agreement.  When
Halliburton sends written notice to Seller containing Halliburton’s New Proppant
Supply Needs, including a summary thereof (a “Supply Notice”), thereafter Seller
shall have the right to enter into negotiations for the manufacture of, or other
commercial arrangement or disposition with respect to Halliburton’s New Proppant
Supply Needs (“Supply Right”).  Seller shall have [XXX] days after receipt
of  the Supply Notice to exercise the Supply Right (“Notice Period”).  Seller
may exercise the Supply Right by sending written notice to Halliburton of its
intent to exercise the right (“Exercise Notice”) during such Notice
Period.  Upon receipt of the Exercise Notice by Halliburton, the Parties shall
enter into exclusive good faith negotiations as to the New Proppant Supply Needs
to Seller on agreeable terms, in each Party’s sole discretion, for a period of
[XXX] days.  Seller shall be deemed to have not exercised the Supply Right if an
Exercise Notice is not sent during the Notice Period.  Halliburton shall not be
required by this Section 4.2 to disclose information it determines in its sole
discretion to be competitively sensitive or otherwise detrimental to
Halliburton.

Halliburton Energy Services, Inc.

Carbo Ceramics, Inc

Signature:

 /s/ David M. Adams

Signature:

 /s/ Don P. Conkle

Printed Name:

David M. Adams

Printed Name:

Don P. Conkle

Title:

SVP Completion & Production

Title:

VP Marketing & Sales

Date: January 12, 2017

 

Date: January 5, 2017

 

Halliburton Energy Services, Inc.

Signature:

 /s/ James Brown

Printed Name:

James Brown

Title:

President WH

Date: January 16, 2017

 

Halliburton Energy Services, Inc.

Signature:

 /s/ Michael Hillman

Printed Name:

Michael Hillman

Title:

VP PM&L

Date:

January 18, 2017

 

Confidential portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission under a confidential treatment
request.  The redacted terms have been marked in this exhibit at the appropriate
place with “XXX”.


Page 22 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

 

EXHIBIT B

FOR ONSITE SERVICE PROVIDERS

 

Halliburton Policies

 

The following Halliburton Policies are corporate policies that Seller, its
employees, agents and contractors are required to abide by while performing the
Services for Halliburton.  Seller agrees to provide copies of and communicate
the following to its employees, agents and contractors that will be performing
the Services.  Failure to abide by or violation of the following shall result in
the immediate termination of the Agreement by Halliburton pursuant to the
Article entitled “Default and Termination for Cause” within the Agreement. 

 

1.  HALLIBURTON DRUG, ALCOHOL & SUBSTANCE ABUSE POLICY  

 

PREAMBLE:  This policy establishes Halliburton’s compliance goals on drug,
alcohol and substance abuse in the workplace and on the use of drug, alcohol and
substance abuse testing. The policy forms a template from which Business Units,
in conjunction with local laws and local regulations, are to develop Business
Unit specific practices and procedures.

 

PURPOSE:  This document establishes the policy of Halliburton, its Business
Units, divisions, subsidiaries and affiliates (collectively “Halliburton”)
concerning drugs, alcohol and substance abuse in the workplace in order to
maintain a drug free work environment safe for employees and conducive to high
work standards.

 

SCOPE:  Covered Persons: Employees and Contractors while on Customer property or
Halliburton property shall, at a minimum, be required to comply with the
provisions of this policy as well as any applicable business unit or regional
alcohol and controlled substances business practices, applicable Customer
policy, local law and local regulatory agency policy.

 

POLICY:

Summary:  This policy prohibits the use of controlled or Prohibited Substances
by “Covered Persons” at any time and prohibits and/or regulates the use of
alcohol and intoxicating beverages by Covered Persons while engaged in
Halliburton activities. This policy will be administered and enforced through
and in concert with applicable subsidiaries and divisions on a country by
country basis in regard to alcohol and intoxicating beverages and local law or
regulatory agency policy. In cases where this policy is in conflict with local
law or regulatory agency policy, local laws and local regulatory agency policy
will be adhered to.

 

Substances Restricted by This Policy:

 

1.  Illegal drugs including inhalants and “designer drugs.” The use, sale or
attempted sale, possession, distribution or attempted distribution, manufacture
or attempted manufacture, transfer or attempted transfer, and transportation or
attempted transportation of illegal drugs including inhalants and designer drugs
(collectively, “Prohibited Substances”) is strictly prohibited at any time. The
detectable presence of Prohibited Substances at a level determined by
Halliburton and consistent with local law or local regulatory guidelines is
prohibited. Medications requiring prescriptions from a duly licensed medical
practitioner are also prohibited unless the use by the Covered Persons is
consistent with the written instructions in a valid written prescription in the
Covered Person’s name.

 

2.  Alcohol or Intoxicating Beverages. The use, sale or attempted sale,
possession, distribution or attempted distribution, manufacture or attempted
manufacture, transfer or attempted transfer, and transportation or attempted
transportation of alcohol or intoxicating beverages while On Duty is prohibited.
The detection of alcohol or intoxicating beverages at a level of .02 BAC (%
Blood Alcohol Concentration) or above while on duty will result in disciplinary
action as described in the Drugs of Abuse and Alcohol Testing Procedures Manual
(contractual requirements, local law or local regulatory guidelines may
supersede minimum discipline procedures).

 

Page 23 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

The prohibitions above apply to all Covered Persons while On Duty, or while in,
on, or using Halliburton Property or Customer Property. It is the Covered
Persons’ responsibility to determine by consulting with their health care
provider whether a prescription medication would affect their performance.
Covered Persons in safety sensitive positions who have been prescribed
medication that could affect the safe performance of their duties are required
to notify their Halliburton supervisor prior to performing any hazardous or
dangerous tasks. Failure by a Covered Person to notify his/her Halliburton
supervisor shall be a violation of this policy.

 

Prohibitions:  Operating any Customer Property motor vehicle or vessel or
Halliburton Property motor vehicle or vessel under the influence of Prohibited
Substances, alcohol or intoxicating beverage is strictly prohibited.  Reporting
to work under the influence of any Prohibited Substances, alcohol or
intoxicating beverage is strictly prohibited.

 

Prohibited Substances, alcohol or intoxicating beverages are strictly prohibited
at all Halliburton facilities. An appropriate officer of Halliburton or business
unit may in certain cases, grant exception regarding restrictions on alcohol or
intoxicating beverages usage; however, no exception may be granted regarding the
operation of motor vehicles or vessels owned or otherwise controlled by
Halliburton.

 

Customer Policy: It is Halliburton’s policy to support Customer’s policies
regarding drugs, alcohol, and substance abuse. Covered Persons shall comply with
Customer’s policies regarding drugs, alcohol and substance abuse while on
customer property.

 

Testing:  All testing of Covered Persons done as a part of this policy must
conform to Halliburton procedures, applicable Halliburton policy, local laws and
local regulatory agency guidelines. Where permitted by local law, or local
regulatory guidelines, the following drug and alcohol tests may be conducted by
or on behalf of Halliburton or its Customers: pre-employment, Customer requested
tests, post incident, random, sweep, reasonable cause, rehabilitation and other
tests as mandated by local regulatory agencies and law.  Collections and testing
will be conducted only by qualified personnel and as applicable regulations and
laws allow.

 

The presence of a Prohibited Substance, alcohol or intoxicating beverage in a
Covered Person’s urine, blood, or breath is a violation of this policy.
Halliburton reserves the right to require on an unannounced basis, collection of
a second specimen in the event the first specimen has been determined to be
invalid for testing purposes.  Confirmed positive test results indicating the
presence of a Prohibited Substance, alcohol or intoxicating beverage in a
Covered Person’s urine, blood or breath are grounds for immediate disciplinary
action up to and including immediate termination.

 

Tampering by a Covered Person with a specimen or using a substance or device
designed to falsify test results is a violation of this policy which may result
in termination and bar re-employment or bar consideration for employment. 
Refusal to provide an adequate sample, within a reasonable time frame, for
testing under the terms of this policy is a violation of this policy, which may
result in disciplinary action, up to and including termination or bar
consideration for employment.  Covered Person may request that the sample that
was originally submitted be re-tested by an approved laboratory at his or her
own expense. If a confirmed positive test result is reversed due to the results
of the re-test, Halliburton will reimburse the Covered Person for all testing
costs.  A Covered Person will be given the opportunity to have test results
explained to the Covered Person in confidence. The Covered Person, upon written
request, may obtain copies of all information and records related to his or her
test.

 

Confidentiality:  Halliburton treats all testing information as confidential,
save and except any requirements of Halliburton to disclose any testing
information under applicable Customer policy, local law and/or local regulatory
agency policy.

 

Searches:  All searches of Customer Property or Halliburton Property must
conform to any Halliburton procedures, applicable Customer policy, and any local
regulations and/or local law.  As a condition of providing services, employment
or continued employment by Halliburton, Covered Persons consent to searches.
Employees may be requested to sign forms documenting this consent; however, a
signed consent form is not required, for continued

Page 24 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

employment consent. Contractors, and other Covered Persons while on Halliburton
Property or on Customer Property, shall be required to comply with the
provisions of this policy and Customer requirements, when applicable, in order
to provide products and/or services to Halliburton. Where Employees are covered
by specific Customer requirements or a site labor agreement, those published
procedures will be followed.

 

Discipline:  Violation of this policy may result in disciplinary action up to
and including dismissal pursuant to local law or local regulatory policy.

 

Rehabilitation/Re-employment:  Procedures vary depending on location. Employees
are encouraged to seek rehabilitation; Halliburton support and eligibility for
rehire are dependent on local regulatory policy and local employment law.

 

DEFINITIONS

“Contractors” shall mean any person, including that person’s employees, agents
and representatives, who supplies products and/or services to Halliburton or to
a Customer at the request of Halliburton.

“Covered Person” shall have the meaning set forth in the second paragraph of
this policy.

“Customer” shall mean any customer of Halliburton.

“Employees” shall mean all present (including temporary and casual) and
prospective employees of Halliburton.

“Prohibited Substances” shall have the meaning set forth in the first paragraph
under Substances Restricted by this Policy.

“Property” shall mean all owned, operated, controlled or leased real and
personal property of Halliburton or Customers.

“On Duty” shall mean: (a) When being compensated on an hourly or salaried basis
for work related activities and/or (b) When engaged in activity, the principal
purpose of which is the furtherance of Halliburton’s business.

 

2.  HALLIBURTON HARASSMENT POLICY

 

Code of Business Conduct: Harassment Date: May 21, 2003 Exhibit No.: 3-0016

 

PURPOSE: This Policy establishes and communicates Halliburton’s policy
prohibiting harassment.

Halliburton believes that all Employees should be treated with dignity and
respect.  It is the policy of Halliburton to provide a work environment which is
free from harassment. Halliburton prohibits all forms of harassment of its
Employees by Directors and other Employees, including supervisors or other
members of management.

 

It is the responsibility of every Employee and Director to cooperate in reaching
this goal.  Harassment is considered a serious act of misconduct and may subject
an Employee to disciplinary action including immediate discharge.  As used in
this Policy, the term “harassment” includes sexual, racial, ethnic, and other
forms of harassment, including harassment based upon disability.

 

Some examples of what may be considered harassment, depending on the facts and
circumstances, include the following:

 

1.  Verbal or Written Harassment. For example, unwelcome or derogatory comments
regarding a person’s race, color, sex, religion, ancestry, ethnic heritage,
mental or physical disability, age, appearance or other classification protected
by Law; threats of physical harm; or the distribution, including by email or
other electronic media, or display in any Halliburton work area, of written or
graphic material having such effects.

 

2.  Physical Harassment. For example, hitting, pushing or other aggressive
physical contact, touching or threats to take such action, or inappropriate
gestures.

 

3.  Sexual Harassment. For example, unwelcome sexual conduct, whether verbal or
physical, including, among other

Page 25 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

things, sexual advances, demands for sexual favors, or other verbal or physical
conduct of a sexual nature, whether or not it was designed or intended to
promote an intimate relationship.

 

4.  Racial Harassment. For example, unwelcome or derogatory comments regarding a
person’s race, color, ancestry or ethnic heritage; or distribution, including
email or other electronic media, or display in any Halliburton work area, of
written or graphic material having such effects.

 

It is not considered harassment of any sort for supervisors and other members of
management to enforce job performance and standards of conduct in a fair and
consistent manner.

 

Employees who violate this Policy against harassment will be subject to
disciplinary action at the discretion of Halliburton, up to and including
suspension and termination of employment.  Supervisors and other members of
management who fail to report violations by others of which they become aware,
also will be subject to disciplinary action, up to and including suspension and
termination of employment.

 

Procedure:

 

Any Employee who believes she or he is being harassed should consider telling
the offending party that she or he objects to that conduct.  This often solves
the problem.  However, if an Employee is not comfortable confronting the
offending party (or if the offending party’s unwelcome conduct continues), the
Employee should advise his or her immediate supervisor of the offending
conduct.  If the Employee is more comfortable discussing the issue with someone
other than his or her immediate supervisor, or if the immediate supervisor has
not taken what the Employee regards as appropriate action to solve the problem,
the Employee should contact a Human Resources or Law Department representative.

All such complaints will be investigated promptly and discreetly. Employees will
not suffer adverse consequences as a result of reporting any act of harassment,
including sexual harassment.

 

3.  BACKGROUND INVESTIGATIONS-US

 

Reference No.: 4-31111-US      Date: June 22, 2009

PURPOSE:  This Policy defines the requirements for conducting background
investigations and obtaining background investigative reports.

 

SCOPE:  This Policy applies to Halliburton operations in the U.S.

 

POLICY:  Halliburton Human Resources is responsible for oversight and
implementation of this Policy and will coordinate with Procurement in order to
establish procedures consistent with this Policy for background investigations
in connection with the retention of Agency Employees and Independent
Contractors.  Halliburton conducts background investigations on prospective
Regular, Part-time, Temporary, Co-op Employees, International Assignees, and
Interns considered for employment in the United States.  Halliburton conducts
background investigations on Independent Contractors performing services for
Halliburton for thirty (30) or more consecutive days.  Halliburton also conducts
background investigations or causes employers of Agency Employees to conduct
background investigations on Agency Employees performing services for
Halliburton for thirty (30) or more consecutive days.

 

No prospective Regular, Part-time, Temporary, or Co-op Employee, Intern, Agency
employee or Independent Contractor may commence employment with or begin
performing work for Halliburton in the U.S. until background investigative
report is completed and the individual is granted a “meets criteria” disposition
as required by this Policy.

 

Halliburton conducts background investigations on employees promoted into
positions of substantial authority as set forth in Corporate Business Practice
4-17033 and Code of Business Conduct Policy 3-00001.  Halliburton reserves the
right to take discretionary employment action against employees with background
investigative report results that do

Page 26 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

not meet Halliburton requirements.  Such background investigations are performed
by a third party consumer reporting agency retained by Halliburton, and such
agency provides Halliburton with background investigative reports. The type of
information that may be collected by the agency includes information pertaining
to an individual’s criminal history, motor vehicle record history, past
employment, education, credit history, and personal and professional references.

 

Halliburton conducts background investigative reports in compliance with
applicable laws and statutes. Consent from individuals is obtained as required
by such laws.

 

Terms expressed in Corporate Policy 3-1302, Application of Human Resources
Policies and Business Practices, are incorporated by reference into this Policy.

 

DEFINITIONS

 

Regular Employee – an employee hired for an indefinite period who regularly
works the equivalent of 40 or more hours per week.

Part-time Employee – an employee hired for an indefinite period, but who
regularly works less than 40 hours per week.

Temporary Employee – a person hired to work for Halliburton on Halliburton
payroll, for a limited period of time not to exceed six (6) months of continuous
employment. May include individuals employed by Halliburton in-house agencies to
work on temporary assignments for Halliburton for limited periods of time.
Agents, agency employees, distributors, Sellers, independent contractors and
other similar third parties are not considered Temporary Employees.

Agency Employee – Also referred to as a leased or contract employee.  A person
provided by an external staffing agency who performs office, technical or other
services for Halliburton for a specific, limited period of time not to exceed
twelve (12) months of continuous service.  Staffing agencies are required to
have a contractual agreement with Halliburton under which a charge, or mark up,
is payable for each agency employee provided.  The staffing agency is
responsible for paying the employee and withholding the appropriate taxes as
dictated by local regulations.  

Co-op Employee – A Temporary Employee who is currently seeking a baccalaureate,
master’s or doctoral degree and is enrolled in an accredited college or
university co-op program.  Co-op employees generally alternate semesters of work
and school for a total of up to four working semesters. 

Interns– A Temporary Employee who is currently seeking a
baccalaureate, master’s, or doctoral degree and is enrolled in an accredited
college or university.  An internship consists of non-recurring, full-time
employment of up to four months and typically occurs during the summer months.

Independent Contractor – A self-employed individual, which includes Seller, who
provides a unique service or expertise to Halliburton on an as-needed basis,
over a specific period of time not to exceed twelve (12) months. This service or
expertise is provided directly to Halliburton through a contractual agreement to
perform work according to their own methods, without being subject to control of
Halliburton except for the final work product.  Independent Contractors are paid
through Accounts Payable and are not paid by Halliburton payroll.  Each
country’s laws regarding the exact definition of Independent Contractors may
vary slightly.

 

4.  HEALTH, SAFETY & ENVIRONMENTAL REQUIREMENTS AND ACKNOWLEDGEMENT 

 

Contractor confirms and acknowledges that an authorized representative of
Contractor has received, read, completed, understood and agrees to comply with
the following Halliburton Health and Safety Policies while onsite:

 

1.  Contractor Health, Safety and Environment (HSE) Questionnaire;

2.  Halliburton Contractor Guidelines;

3.  Halliburton 20 Rules of Responsibility for Contractors; and

4.  All additional Halliburton Safety Policies provided or posted onsite.

 

Page 27 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

The signature of the Parties confirms and acknowledges that Halliburton has
provided to Seller the foregoing policies and procedures, that Seller or an
authorized representative of Seller has received, read, completed, understood
and agrees to comply with the foregoing Halliburton Policies, and will
communicate the above policies and required compliance to all employees and
contractors of Seller that will deliver Goods or perform Services for
Halliburton.

 

Halliburton Energy Services, Inc.

Carbo Ceramics, Inc

Signature:

 /s/ David M. Adams

Signature:

 /s/ Don P. Conkle

Printed Name:

David M. Adams

Printed Name:

Don P. Conkle

Title:

SVP Completion & Production

Title:

VP Marketing & Sales

Date: January 12, 2017

 

Date: January 5, 2017

 

Halliburton Energy Services, Inc.

Signature:

 /s/ James Brown

Printed Name:

James Brown

Title:

President WH

Date: January 16, 2017

 

Halliburton Energy Services, Inc.

Signature:

 /s/ Michael Hillman

Printed Name:

Michael Hillman

Title:

VP PM&L

Date:

January 18, 2017

 




Page 28 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

 

EXHIBIT C

WELL SITE SERVICES RISK ALLOCation

 

This Well Site Services Risk Allocation Exhibit is subject to and incorporated
in the Master Purchase Agreement executed by Halliburton Energy Services, Inc.
(“Halliburton”) and CARBO CERAMICS INC (“Seller”) on the date of the last
signature by the authorized representative(s) of the Parties (“Effective Date”)
and shall apply to the extent that Services are to be provided at a well site.
In the event of a conflict between this Exhibit and the Agreement, the terms and
conditions of this Exhibit shall control. Unless otherwise agreed, the Agreement
and this Exhibit shall collectively be referred to herein as the “Agreement.”

 

Article ILIABILITY AND INDEMNITY

 

In those matters in which a Party is required to indemnify the other Party, the
indemnifying Party shall release, protect, defend, indemnify, and hold the
indemnified Party and its Group (hereinafter defined) harmless from and against
any and all Claims (hereinafter defined) against the indemnified Party or any
member of its Group.

 

1.1

Application of Indemnities.  EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED
HEREIN, ANY INDEMNITY GRANTED TO A PARTY IS GIVEN REGARDLESS OF CAUSE INCLUDING
WHO MAY BE AT FAULT OR OTHERWISE RESPONSIBLE UNDER ANY CONTRACT, STATUTE, RULE,
OR THEORY OF LAW, AND INCLUDING WITHOUT LIMITATION, THE SOLE, JOINT, OR
CONCURRENT NEGLIGENCE OF ANY INDEMNITEE, WHETHER ACTIVE OR PASSIVE, STRICT
LIABILITY (INCLUDING UNSEAWORTHINESS), LATENT, PATENT, OR PRE-EXISTING DEFECTS
OR CONDITIONS, AND EVEN THOUGH THE INDEMNITOR MAY BE PROTECTED FROM DIRECT SUIT
BY STATE WORKERS COMPENSATION LAWS OR THE LONG SHORE AND HARBOR WORKERS’
COMPENSATION ACT OF THE UNITED STATES OR ANY OTHER WORKERS’ COMPENSATION LAWS,
AND INCLUDING ANY CLAIMS ARISING OUT OF INGRESS, EGRESS, LOADING AND UNLOADING
OF PERSONNEL OR CARGO.   PROVIDED THAT, NO INDEMNIFYING PARTY UNDER THIS EXHIBIT
SHALL BE LIABLE TO AN INDEMNIFIED PARTY TO THE EXTENT OF CLAIMS CAUSED SOLELY BY
THE INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THE INDEMNITIES
CONTAINED HEREIN SHALL ONLY APPLY WITH RESPECT TO CLAIMS ARISING OUT OF THIS
EXHIBIT. BOTH PARTIES ACKNOWLEDGE THAT THIS STATEMENT IS CONSPICUOUS AND AFFORDS
FAIR AND ADEQUATE NOTICE.

 

1.2

Definitions.

 

 

1.2.1

“Claims” shall mean any and all losses, expenses, costs, damages, liabilities,
claims, demands, liens, causes of action, suits, judgments, settlements,
regulatory proceedings, citations, orders, decrees, and taxes, of any nature,
kind, or description (including without limitation, reasonable attorney fees,
court costs, fines, penalties, interest, cleanup, remediation, debris removal,
and well control) that may be brought or asserted against an indemnitee by any
person or legal entity whomsoever.

 

 

1.2.2

“Halliburton Group” shall include Halliburton, its parent, subsidiaries, and
affiliates, and its and their joint owners, co-lessees, partners, joint
venturers, lessors, clients, customers, contractors, and subcontractors (other
than Seller and its contractors and subcontractors), and entities with whom
Halliburton has entered a sharing agreement or for whom Halliburton is
performing services, and the owners, shareholders, directors, officers,
employees, agents, representatives, and invitees of all the foregoing.

 

Page 29 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

 

1.2.3

“Seller Group” shall include Seller, its parent, subsidiaries, and affiliates,
and its and their joint owners, co-lessees, partners, joint ventures,
contractors, and subcontractors, and the owners, shareholders, directors,
officers, employees, agents, representatives, and invitees of all the foregoing.

 

1.3

Persons.    

 

 

1.3.1

SELLER’S LIABILITY.  SELLER SHALL BE LIABLE FOR, AND HEREBY RELEASES HALLIBURTON
GROUP FROM ALL LIABILITY FOR, AND SHALL PROTECT, DEFEND, INDEMNIFY, AND HOLD
HALLIBURTON GROUP HARMLESS FROM AND AGAINST, ANY AND ALL CLAIMS DIRECTLY OR
INDIRECTLY ARISING OUT OF ANY PHYSICAL ILLNESS, INJURY, OR DEATH OF ANY MEMBER
OF SELLER GROUP.  IT IS FURTHER AGREED THAT ANY COMPENSATION OR MEDICAL
PAYMENTS, COSTS OR FEES, PAID OR PAYABLE TO OR ON BEHALF OF SELLER’S EMPLOYEES
(OR ITS SUBCONTRACTORS’ EMPLOYEES) UNDER THE LOUISIANA WORKERS’ COMPENSATION
ACT, OR ANY OTHER WORKERS’ COMPENSATION ACT, SHALL BE PAID SOLELY BY SELLER OR
ITS SUBCONTRACTORS OR ITS OR THEIR INSURERS WITHOUT ANY RIGHT OF CONTRIBUTION,
STATUTORY OR OTHERWISE, FROM HALLIBURTON GROUP.

 

 

1.3.2

HALLIBURTON’S LIABILITY.  HALLIBURTON SHALL BE LIABLE FOR, AND HEREBY RELEASES
SELLER GROUP FROM ALL LIABILITY FOR, AND SHALL PROTECT, DEFEND, INDEMNIFY, AND
HOLD SELLER GROUP HARMLESS FROM AND AGAINST, ANY AND ALL CLAIMS DIRECTLY OR
INDIRECTLY ARISING OUT OF ANY PHYSICAL ILLNESS, INJURY, OR DEATH OF ANY MEMBER
OF  HALLIBURTON GROUP (EXCLUDING ITS CLIENTS AND CUSTOMERS).  IT IS FURTHER
AGREED THAT ANY COMPENSATION OR MEDICAL PAYMENTS, COSTS OR FEES, PAID OR PAYABLE
TO OR ON BEHALF OF HALLIBURTON’S EMPLOYEES (OR ITS SUBCONTRACTORS’ EMPLOYEES
OTHER THAN THE EMPLOYEES OF SELLER OR SELLER’S SUBCONTRACTORS) UNDER THE
LOUISIANA WORKERS’ COMPENSATION ACT, OR ANY OTHER WORKERS’ COMPENSATION ACT,
SHALL BE PAID SOLELY BY HALLIBURTON OR ITS SUBCONTRACTORS’ (OTHER THAN SELLER
AND SELLER’S SUBCONTRACTORS) OR ITS AND THEIR INSURERS WITHOUT ANY RIGHT OF
CONTRIBUTION, STATUTORY OR OTHERWISE, FROM SELLER GROUP.

 

1.4

Property.

 

 

1.4.1

SELLER’S LIABILITY.  SELLER SHALL BE LIABLE FOR, AND HEREBY RELEASES HALLIBURTON
GROUP FROM ALL LIABILITY FOR, AND SHALL PROTECT, DEFEND, INDEMNIFY, AND HOLD
HALLIBURTON GROUP HARMLESS FROM AND AGAINST, ANY AND ALL CLAIMS DIRECTLY OR
INDIRECTLY ARISING OUT OF ANY LOSS, HARM, INFRINGEMENT, DESTRUCTION, OR DAMAGE
OF SELLER GROUP’S OWNED OR LEASED PROPERTY, EQUIPMENT, OR INSTRUMENTS.  

 

 

1.4.2

HALLIBURTON’S LIABILITY.  HALLIBURTON SHALL BE LIABLE FOR, AND HEREBY RELEASES
SELLER GROUP FROM ALL LIABILITY FOR, AND SHALL PROTECT, DEFEND, INDEMNIFY, AND
HOLD SELLER GROUP HARMLESS FROM AND AGAINST, ANY AND ALL CLAIMS DIRECTLY OR
INDIRECTLY ARISING OUT OF ANY LOSS, HARM, INFRINGEMENT, DESTRUCTION, OR DAMAGE
OF THE OWNED OR LEASED

Page 30 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

 

PROPERTY, EQUIPMENT, OR INSTRUMENTS OF HALLIBURTON GROUP (EXCLUDING ITS CLIENTS
AND CUSTOMERS).  

 

1.5

Seller shall be entitled to receive the full benefit of all indemnifications in
its favor by reason of Seller’s contractual inclusion as an indemnitee from the
entity for whom Halliburton is performing services and Halliburton cannot raise
any claim against Seller for same.

 

1.6

To the extent permitted by applicable law, the indemnity and insurance
provisions contained herein shall be liberally construed.  Seller and
Halliburton agree that said indemnities shall be supported by insurance or
qualified self-insurance with minimum limits not less than the amounts required
under Section 2 of this Exhibit and that such insurance policies will contain
contractual liability coverage to provide insurance coverage for the insurable
liabilities assumed by the named insured in this Agreement; otherwise the types
and amounts of insurance required herein shall in no way limit either Party’s
indemnity obligations as stated above. If either the limit or extent of the
indemnities or the insurance requirements hereunder are found to exceed the
maximum limit or extent permissible under applicable law, the subject
indemnities and/or insurance requirements shall automatically be amended to the
extent necessary to make them enforceable.

 

1.7

Louisiana Workers’ Compensation Act.  In all cases where Seller’s employees
(defined to include Seller’s direct, borrowed, special, or statutory employees)
are performing Work or working in Louisiana or are otherwise covered by the
Louisiana Workers’ Compensation Act, the Parties recognize, acknowledge, and
agree that the work and Services to be performed by Seller hereunder are part of
Halliburton’s trade, business, or occupation (or that of its affiliated
companies), and are an integral part of and are essential to the ability of
Halliburton (or its affiliated companies) to generate their goods, products and
services; that for the purposes of the Louisiana Workers’ Compensation Act, the
employees of Seller (and its subcontractors, if any), whether direct, statutory,
borrowed, or otherwise, are therefore statutory employees of Halliburton (or its
affiliated companies, as applicable) in accordance with the Louisiana Workers’
Compensation Act; and that Halliburton (and its affiliated companies) shall be
entitled to the protections that are afforded a statutory employer under
Louisiana law.  Irrespective of Halliburton’s status as the statutory employer
or alleged special employer of Seller’s employees, Seller shall remain solely
and primarily responsible for the payment of Louisiana workers’ compensation
benefits to its employees, and shall not be entitled to seek contribution for
and shall indemnify Halliburton Group for any such payments, and all such
employees shall remain employees of Seller, not Halliburton (or its affiliated
companies), for all purposes including the indemnity and insurance provisions of
this Agreement.  

 

Article IIINSURANCE

 

 

2.1

Without in any way limiting Seller’s liability hereunder, Seller shall maintain
the following insurance in form and with underwriters reasonably satisfactory to
Halliburton. 

 

 

2.1.1

Worker’s Compensation Insurance as prescribed by applicable law.

 

 

2.1.2

Employer’s Liability Insurance with a limit of liability of not less than
$5,000,000 per occurrence. 

 

 

2.1.3

Comprehensive or Commercial General Liability insurance including:  (i) 
Contractual Liability to cover liability assumed under this Agreement, (ii)
Product and Completed Operations Liability, and (iii) explosion, collapse and
underground hazards  (deletion of the E.C.U. exclusions) if such exposures
exist.  The limit of the liability for such insurance shall not be less than
$5,000,000 per occurrence, bodily injury and property damage combined. 

 

Page 31 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

 

2.1.4

Automobile Liability Insurance.  Such insurance shall extend to owned, non-owned
and hired automobiles used in the performance of this Agreement.  The limits of
liability of such insurance shall be sufficient to comply with all applicable
state and federal regulations, including but not limited to a MCS-90
Endorsement, but in no event shall the limit be less than $2,000,000 per
occurrence for bodily injury and property damage combined. 

 

2.2

The above insurances shall be on an occurrence basis and shall include a
requirement that the insurer provide Halliburton with 30 days written notice
prior to the effective date of any cancellation or material change of the
insurance.

 

2.3

The insurance specified in 2.1.1 and 2.1.2 above shall contain waivers of
subrogation in favor of Halliburton, its Affiliates, its clients and its and
their officers, agents and employees.

 

2.4

The insurance specified in 2.1.3 and 2.1.4 above shall: 

 

 

2.4.1

Contain waivers of subrogation in favor of Halliburton, its Affiliates, its
clients  and its and their officers, agents and employees;  

 

 

2.4.2

Provide that said insurance is primary with respect to Seller’s operations
hereunder; and

 

 

2.4.3

Name Halliburton, its Affiliates, its clients and its and their officers, agents
and employees as Additional Insureds.

 

2.5

Seller shall, before commencing the Work and at any time thereafter upon
request, provide Halliburton with a certificate of insurance evidencing to
Halliburton’s satisfaction all required coverage. 

 

2.6

Seller shall procure additional insurance coverages or limits of insurance as
directed by Halliburton upon written request.  Verified additional cost of such
insurance incurred by Seller shall be for Halliburton’s account.

 

The signature of the Parties confirms and acknowledges that Halliburton has
provided to Seller the foregoing Well site Services Risk Allocation Addendum,
that Seller or an authorized representative of Seller has received, read,
completed, understood and agrees to comply with the foregoing Well site Services
Risk Allocation Addendum, will communicate the terms and conditions hereof, and
require compliance of all employees and contractors of Seller that will deliver
Goods or perform Services for Halliburton on well sites. To the extent the terms
of this Well site Services Risk Allocation Addendum conflict with terms and
conditions of the Agreement to which this Well site Services Risk Allocation
Addendum is attached, the terms and conditions of this Well site Services Risk
Allocation Addendum will control.

 

 

 

 

 

[SIGNATURE PAGE TO FOLLOW]

 

 

 

 

 

 



Page 32 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

Halliburton Energy Services, Inc.

Carbo Ceramics, Inc

Signature:

 /s/ David M. Adams

Signature:

 /s/ Don P. Conkle

Printed Name:

David M. Adams

Printed Name:

Don P. Conkle

Title:

SVP Completion & Production

Title:

VP Marketing & Sales

Date: January 12, 2017

 

Date: January 5, 2017

 

Halliburton Energy Services, Inc.

Signature:

 /s/ James Brown

Printed Name:

James Brown

Title:

President WH

Date: January 16, 2017

 

Halliburton Energy Services, Inc.

Signature:

 /s/ Michael Hillman

Printed Name:

Michael Hillman

Title:

VP PM&L

Date:

January 18, 2017

 

 

 

EXHIBIT D




Page 33 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

 

DETENTION AND DEMURRGE

 

Accessorial

Definition

Method

Rate

Notes

Approval Required

Trucking Detention

Detention is the number of billable hours a truck is detained beyond allowed
free time.

Per Hour

$55 in the South region


$65 in the North Region

In North America, after the first 6 hours at unloading site, Detention will be
paid at $55 per hour in the South capped at $550 in a 24 hour period and $65 in
the North capped at $650 in a 24 hour period. Time spent unloading must be noted
and verified by location. If a truck is still waiting at 6 hours the driver must
notify the on-site operations group of the accumulating detention time.

YES
Halliburton approver's name and USER ID must be provided on invoice.

Rail Demurrage

Demurrage is a fee charged for the extended use or storage of rail cars

Per Day

$0

In North America, Halliburton will not pay any rail Demurrage in association
with Carbo Ceramics

YES
Halliburton approver's name and USER ID must be provided on invoice.

 

 

[SIGNATURE PAGE TO FOLLOW]

 




Page 34 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

 

Halliburton Energy Services, Inc.

Carbo Ceramics, Inc

Signature:

 /s/ David M. Adams

Signature:

 /s/ Don P. Conkle

Printed Name:

David M. Adams

Printed Name:

Don P. Conkle

Title:

SVP Completion & Production

Title:

VP Marketing & Sales

Date: January 12, 2017

 

Date: January 5, 2017

 

Halliburton Energy Services, Inc.

Signature:

 /s/ James Brown

Printed Name:

James Brown

Title:

President WH

Date: January 16, 2017

 

Halliburton Energy Services, Inc.

Signature:

 /s/ Michael Hillman

Printed Name:

Michael Hillman

Title:

VP PM&L

Date:

January 18, 2017

 




Page 35 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

 

EXHIBIT E

CARBO Proppants

 

 

 

CARBO Base Ceramic Proppants

CARBO New Technology Proppants

 

▪CARBOHYDROPROP

▪CARBOECONOPROP

▪CARBOLITE

▪CARBO PROP/ISP

▪CARBO HSP

▪CARBOBOND LITE

 

▪KRYPTOSPHERE HD

▪KRYPTOSPHERE LD

▪SCALEGUARD

▪CARBOAIR

▪FUSION

▪CARBONRT

▪CARBONRT ULTRA

▪CARBOBOND KRYPTOSPHERE HD

▪CARBOBOND KRYPTOSPHERE LD




Page 36 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

 

SCHEDULE AREGIONAL MAPS

 

US Regional Map

 

 

 

[g2017022823250625218088.jpg]


Page 37 of 38

--------------------------------------------------------------------------------

 Exhibit 10.15

Master Purchase Agreement

Agreement No. 9610018283

US NWA Map

[g2017022823250627418089.jpg]

Page 38 of 38